 Transcript of Gavin Grimm
                         Date: October 19, 2018
         Case: Grimm- v- Gloucester County School Board




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



    WORLDWIDE COURT REPORTING | INTERPRETATION | TRIAL SERVICES
                                                            Transcript of Gavin Grimm                                          1 (1 to 4)

                                                          Conducted on October 19, 2018
                                                                   1                                                                        3

1              IN THE UNITED STATES DISTRICT COURT                      1                 A P P E A R A N C E S
2              FOR THE EASTERN DISTRICT OF VIRGINIA                     2
3                      NEWPORT NEWS DIVISION                            3    ON BEHALF OF THE PLAINTIFF:
4                                                                       4        JOSHUA A. BLOCK, ESQUIRE
5    - - - - - - - - - - - - - - -      x                               5        SHAYNA MEDLEY-WARSOFF, ESQUIRE
6    GAVIN GRIMM,                       :                               6        AMERICAN CIVIL LIBERTIES UNION
7                      Plaintiff,       :                               7        125 Broad Street, 18th Floor
8       v.                              :    Case No.                   8        New York, New York 10004
9    GLOUCESTER COUNTY SCHOOL           :    4:15-cv-54                 9        212.549.2627
10 BOARD,                               :                               10         and
11                     Defendant.       :                               11       EDEN HEILMAN, ESQUIRE
12 - - - - - - - - - - - - - - -        x                               12       NICOLE TORTORIELLO, ESQUIRE
13                                                                      13       JENNIFER SAFSTROM
14                  Deposition of GAVIN GRIMM                           14       ACLU OF VIRGINIA
15                      Richmond, Virginia                              15       701 East Franklin Street, Suite 1412
16                   Friday, October 19, 2018                           16       Richmond, Virginia 23219
17                          9:40 a.m.                                   17       804.523.2157
18                                                                      18
19                                                                      19
20 Job No.: 207940                                                      20
21 Pages: 1 - 177                                                       21
22 Reported By: Leslie D. Etheredge, RMR, CCR                           22




                                                                   2                                                                        4

1            Deposition of GAVIN GRIMM, held at the                     1         ON BEHALF OF THE DEFENDANT:
2    offices of:                                                        2                DAVID P. CORRIGAN, ESQUIRE
3                                                                       3                HARMAN, CLAYTOR, CORRIGAN & WELLMAN
4                ACLU OF VIRGINIA                                       4                4951 Lake Brook Drive, Suite 100
5                701 East Franklin Street, Suite 1412                   5                Glen Allen, Virginia 23060
6                Richmond, Virginia 23219                               6                804.747.5200
7                804.523.2157                                           7
8                                                                       8
9                                                                       9    ALSO PRESENT:
10                                                                      10 Tracey R. Dunlap, VML Insurance Programs
11                                                                      11
12           Pursuant to Notice, before Leslie D.                       12
13 Etheredge, Registered Merit Reporter, Certified                      13
14 Court Reporter and Notary Public in and for the                      14
15 Commonwealth of Virginia.                                            15
16                                                                      16
17                                                                      17
18                                                                      18
19                                                                      19
20                                                                      20
21                                                                      21
22                                                                      22




                                                            PLANET DEPOS
                                               888.433.3767 | WWW.PLANETDEPOS.COM
                                                           Transcript of Gavin Grimm                           2 (5 to 8)

                                                         Conducted on October 19, 2018
                                                                  5                                                           7
1                        C O N T E N T S                               1    A Yes, sir.
2    EXAMINATION OF GAVIN GRIMM                 PAGE                   2    Q Second one, you just did it, let me finish
3      BY MR. CORRIGAN                                   6
                                                                       3 before you start, I will let you finish before I
4      BY MR. BLOCK                                    168
                                                                       4 start, so we are not speaking at the same time, so
5      BY MR. CORRIGAN                                 172
                                                                       5 the court reporter can get everything down. Okay?
6
7
                                                                       6    A Yes, sir.
8
                                                                       7    Q Thank you. What is your current address?
9                                                                      8    A 20047 Stanton Avenue, Castro Valley,
10                       E X H I B I T S                               9 California.
11                  (Attached to transcript)                           10 Q It doesn't matter. The zip doesn't
12    GAVIN GRIMM DEPOSITION EXHIBITS           PAGE                   11 matter.
13      Exhibit 1      October 28, 2014 email           92             12 A Okay.
14                     from Amy Bergh                                  13 Q And who do you live with there?
15
                                                                       14 A Three housemates.
16
                                                                       15 Q How long have you lived there?
17
                                                                       16 A Approximately 2 months.
18
                                                                       17 Q Where were you living before that?
19
20
                                                                       18 A Berkeley, California.
21
                                                                       19 Q Do you remember the address?
22                                                                     20 A 1709 Shattuck Avenue.
                                                                       21 Q S-H --
                                                                       22 A A-T-T-U-C-K.
                                                                  6                                                           8
1             P ROCEEDINGS                                             1     Q Okay.
2  Whereupon,                                                          2     A And that is Berkley, California.
3                GAVIN GRIMM,                                          3     Q Who did you live with there?
4 being first duly sworn to testify to the truth,                      4     A I lived at varying times with different
5 the whole truth, and nothing but the truth, was                      5 roommates and on my own.
6 examined and testified as follows:                                   6     Q Is that a house, a freestanding house?
7     EXAMINATION BY COUNSEL FOR THE DEFENDANT                         7     A It is an apartment complex.
8 BY MR. CORRIGAN:                                                     8     Q Okay. How many bedroom apartment was
9     Q Would you state your full name, please.                        9 yours?
10 A Gavin Grimm.                                                      10 A One. Yes, one.
11 Q No middle name?                                                   11 Q Before the Shattuck Avenue address in
12 A Sorry. Gavin Elliot Grimm.                                        12 Berkley, where did you live?
13 Q E-L-L-I-O-T-T?                                                    13 A Gloucester, Virginia.
14 A O-T.                                                              14      (Interruption at the door and discussion
15 Q One T. Okay. Gavin, we have met before.                           15 held off the record.)
16 I am going to be asking you questions related to                    16 Q What was the address in Gloucester?
17 this lawsuit, and, typically, in a situation like                   17 A 3624 Foxhaven Drive, Gloucester, Virginia.
18 this, I like to lay out two rules, which I think                    18 Q Who did you live with there?
19 you have already gone over with your counsel.                       19 A My brother, father and brother.
20      The first one is, if your answer is yes or                     20 Q Their names?
21 no, please say yes or no and not uh-huh, huh-uh,                    21 A David, my father; Deirdre, my mother; and
22 or shake and nod your head. Fair enough?                            22 David, my brother.
                                                        PLANET DEPOS
                                           888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                               3 (9 to 12)

                                    Conducted on October 19, 2018
                                                9                                                        11
1     Q And how long did y'all live at that            1     A No.
2 particular address?                                  2     Q Where have you been?
3     A From birth until moving to California.         3     A Most recently, it was somewhere on the
4     Q What is your date of birth?                    4 East Coast, Philadelphia. Virginia at one point.
5     A 5/4/1999.                                      5 Beyond that, I can't recall any more individual
6     Q Are you currently employed?                    6 states.
7     A I am not on an official payroll, I do some     7     Q Where in Virginia?
8 freelance activism.                                  8     A I believe it was -- Actually, I don't
9     Q So what does that mean? What is freelance      9 recall well enough to say with certainty.
10 activism?                                           10 Q Okay. Do you remember where you flew into
11 A I may be invited to speak at a college or         11 or where you -- how you traveled?
12 at a conference, and sometimes there is monetary    12 A I traveled by plane. It was not -- I
13 compensation.                                       13 recall it was not close enough that it would have
14 Q What determines whether there is monetary         14 been possible to visit home so it was probably --
15 compensation?                                       15 well, in fact, pardon me. I won't speculate.
16 A The ability of the requester.                     16 Q Okay.
17 Q So give me an example of what you are             17 A I just recall that I have been to Virginia
18 talking about.                                      18 for business since moving to California.
19 A For example, should a middle school invite        19 Q Where did you fly into when you did
20 me to talk to their GSA, I would never ask for      20 business in Virginia?
21 financial compensation, but should I go to a more   21 A I can't recall.
22 professional event, which would probably have a     22 Q You don't remember whether it was Reagan
                                                10                                                       12
1 larger budget, they may -- pardon me -- they may     1 or Dulles or Richmond?
2 offer me some kind of compensation.                  2     A I really don't recall, sir.
3     Q What is the range of compensation, when        3     Q Okay. Are you currently in school?
4 you are compensated, for your freelance activism?    4     A Yes, sir.
5     A It is hugely variable, anywhere from 50        5     Q Where are you attending?
6 dollars to more than that.                           6     A Berkley City College.
7     Q 50 up to what?                                 7     Q Until you said that yesterday, I had never
8     A I -- sorry. I am trying to accurately          8 heard of Berkley City College. Is that part of
9 recall it.                                           9 the state community college system or is it a
10 Q Sure. If it is a ball park, I --                  10 local private school?
11 A A ball park of like a thousand dollars.           11 A It is a community college.
12 Q Okay.                                             12 Q Okay. How long have you been going there?
13 A It is not frequently more than that or            13 A Since -- since the start of this current
14 even that.                                          14 semester, I don't recall what month it began.
15 Q Okay. How often are you engaged in                15 Q So September or August, fall semester kind
16 freelance activism?                                 16 of thing?
17 A I would say average a fee times a month, a        17 A Yes, sir.
18 few times a month. Sometimes more often,            18 Q Okay. Before attending Berkley City
19 sometimes less.                                     19 College, did you attend any other college?
20 Q Since you have been in California, has            20 A No.
21 your freelance activism been restricted to          21 Q From the time -- when did you leave
22 California?                                         22 Gloucester approximately?
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                             4 (13 to 16)

                                     Conducted on October 19, 2018
                                                 13                                                    15
1    A January of this year.                           1     Q Tell me which schools you attended
2    Q 2018?                                           2 starting as soon as you went to school.
3    A Yes, sir.                                       3     A I do not recall the pre-K institutions I
4    Q You graduated Gloucester High School June       4 went to; however, I started public school in
5 of 2017.                                             5 Bethel Elementary, I then went to Peasley Middle
6    A Yes, sir.                                       6 School, and then Gloucester High School.
7    Q Is that correct? What did you do from           7     Q Peasley is P-E --
8 June of 2017 until January of 2018, when you moved   8     A A-S-L-E-Y.
9 to California? When I say what did you do, were      9     Q So elementary was K to?
10 you working, were you going to school?              10 A 5.
11     Let me ask you this. Were you living at         11 Q 5, and middle was 6 to 8?
12 home?                                               12 A Yes, sir.
13 A Yes.                                              13 Q Gloucester High School was 9 to 12?
14 Q So what were you doing in terms of work or        14 A Yes.
15 anything like that?                                 15 Q Was your brother in your class, not in the
16 A I was not working, I was also not in              16 actual classes, but in the same grade as you
17 school.                                             17 throughout?
18 Q So what were you spending your time doing?        18 A Yes.
19 A I suppose -- well, rather, I won't                19 Q Did he also graduate?
20 suppose. I -- I spent time with friends or stayed   20 A Yes.
21 around the house.                                   21 Q All right. Let's go to the elementary
22 Q Your brother is a twin; is that right?            22 school. At any time when you were in the
                                                 14                                                    16
1     A Yes, sir.                                      1 elementary school, at Bethel Elementary, did you
2     Q And the full family is your mom, your dad,     2 have -- I want to use the right terms and not in
3 your brother and you?                                3 any way sound like I am trying to be difficult;
4     A In the household?                              4 but during that time, from kindergarten through
5     Q Yes.                                           5 5th grade, did you at any time have the beginnings
6     A Yes, sir.                                      6 of what you now perceive to be gender identity
7     Q Are there other family members?                7 issues?
8     A There are extended family members, which       8      A Absolutely.
9 are not directly involved with my current family     9      Q Just tell me about that. When did that
10 life.                                               10 first start? When do you first have any
11 Q Okay. Are there any of the others blood           11 recollection of thinking or believing or feeling
12 siblings or parents?                                12 like you were male and not female?
13 A I have three blood half-siblings.                 13 A I believe myself to be a boy in my
14 Q Okay. The half-siblings are the children          14 internal dialogue until the point that I recognize
15 of your mom or your dad?                            15 that there were -- that society perceives larger
16 A Two of them are children of my father and         16 differences between men and women, I suppose more
17 one of them is a child of my mother.                17 accurately when I entered school age and
18 Q Are they in the Gloucester area, the              18 recognized that men and women have different
19 children, your half-siblings?                       19 expected societal roles.
20 A I do not know the whereabouts of either on        20       At that point I had an understanding that
21 my father's side; however, the half sibling on my   21 the one assigned to myself, of course, the female
22 mother's side lives not in the Gloucester area.     22 social and physical role, was inaccurate; however,
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               5 (17 to 20)

                                     Conducted on October 19, 2018
                                                17                                                       19
1 I did not have the language at that time to           1 father told me I could no longer go over to his
2 vocalize those feelings.                              2 house, whereas my brother could, the reason being
3     Q If I can try to express what you just           3 I was, in his opinion, at the time a girl.
4 said, is it true that before you went to school,      4       So examples like that. When I wanted to
5 you were not aware one way or the other, it was       5 do sports --
6 like when you went to school is when it kind of       6     Q Let me interrupt you for a second.
7 became I see, girls are one way, boys are             7     A Yes, sir.
8 different, boys are treated differently?              8     Q That specific occasion, when your father
9     A Not -- not exactly. If I can -- I               9 said you can't go to the friend's house but your
10 understood myself to be a boy in the sense that my   10 brother can, how old were you?
11 internal self-perception was that way in the sense   11 A I was between 6 and 8. Well, I was
12 that the male cartoon characters, you know, that I   12 probably 8. I don't imagine they would have
13 idolized, I felt that I was, you know, like them     13 allowed me to walk that far when I was 6, so
14 in the sense of gender; however, when I hit an age   14 around 8.
15 where social gender expectations came into play, I   15 Q What was your understanding of the reason
16 recognized that other people perceived me as a       16 that you couldn't go and your brother could?
17 girl.                                                17 A I don't think I had a good understanding
18 Q When was it that you first realized that           18 of why that was a reasonable declaration.
19 others perceive you as a girl?                       19 Q Yes.
20 A That would have been when I entered                20 A However, I do --
21 school.                                              21 Q With regards to whether it was reasonable,
22 Q As we sit here today and you look back on          22 what was the reason?
                                                18                                                       20
1 it, do you say -- I mean a moment, was there a        1     A Well, pardon. What I was saying, I
2 moment when a teacher said something or somebody      2 suppose, is I was not given a reason, it was -- it
3 said something and you went she thinks I am a         3 was just that I was not allowed to and my brother
4 girl?                                                 4 was.
5     A There were points in my childhood where I       5     Q And this was your father?
6 would request to do something and get --              6     A Yes.
7 Gloucester is a socially conservative place, so       7     Q So that's one example of a refusal or
8 there were points in time, when I was younger,        8 denial. What were the others?
9 where I would request to do something or show an      9     A The most pertinent additional memory that
10 interest in doing something, which was               10 I have is when I wanted to play baseball and my
11 traditionally reserved for boys, and would be        11 only options were softball on a female team, and
12 refused, rejected, and at that point that was the    12 that caused me so much distress that, despite
13 point in which I realized there were differences     13 already having bought a mitt and a ball, I did not
14 and that I was assumed to be on sort of the wrong    14 actually enter the sport.
15 side of the line there.                              15 Q How old were you at that point? Again,
16 Q Let me ask you this. What specific                 16 approximately.
17 refusals or rejections are you referring to? I       17 A Approximately 10.
18 mean what are we talking about?                      18 Q It was little league?
19 A On one occasion, I wanted to walk down to          19 A Oh, I don't recall.
20 my friend's house, who was a 5-minute walk away on   20 Q Did your brother play baseball?
21 the same street, he and I -- he -- he, myself and    21 A I don't recall. I don't recall.
22 my brother were all friends, and at one point my     22 Q Did your brother play athletics as a child
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                              6 (21 to 24)

                                     Conducted on October 19, 2018
                                                 21                                                     23
1 or after childhood into high school and things?       1 peers and family members.
2     A My brother -- Growing up, we both did tee       2     Q Did that family members include your mom
3 ball and he went on to play football later.           3 and dad?
4     Q How far did he go in playing football?          4     A My father, however, the other family
5     A There is a league, the Gloucester Knights,      5 members are extended -- estranged family.
6  I believe, and he went up until the point of         6     Q Okay. So your father did tell you you
7 beginning high school, I believe, that was when he    7 shouldn't wear your hair short like that?
8 stopped playing football.                             8     A Yes.
9     Q Okay. Did you ever express an interest in       9     Q Did your mother say that?
10 playing football?                                    10 A My mother was not excited about the
11 A Absolutely.                                        11 haircut, but she supported it.
12 Q And what happened?                                 12 Q How about your brother?
13 A I was told I could not.                            13 A He didn't -- we didn't -- he didn't have
14 Q And who told you that?                             14 an expression one way or the other that I recall.
15 A Both of my parents at the time.                    15 Q What about the clothing, wearing what you
16 Q Did they tell you why?                             16 described as boys' clothes. Who expressed to you
17 A They said it was because I was a girl.             17 that you shouldn't be wearing boys' clothes? Did
18 Q Any other examples of refusals or denials,         18 your father?
19 because of your perceived being female, that you     19 A My father and then my mother was perhaps
20 can think of besides we have talked about walking    20 the primary person, as she was the one that would
21 to your friend's house, we have talked about         21 most often take me clothes shopping.
22 baseball versus softball and deciding not to play,   22 Q So you would be shopping with her and you
                                                 22                                                     24
1 we have talked about not playing football.            1 would be saying I want these, and she'd say no,
2     A Can you clarify what time frame we are          2 you can't have those, you have to get these other
3 looking at with this?                                 3 ones?
4     Q Any time.                                       4     A Yes.
5     A Any time. There are. There are quite a          5     Q Okay. So did you end up buying what you
6 few instances where, once I cut my hair short, I      6 perceived to be girls' clothes instead of boys'
7 was 12, I was told that it was not a style            7 clothes?
8 appropriate for me. All throughout my childhood,      8     A When I was younger and had a lesser degree
9 I would request boys' clothing and was told that      9 of control over what I was wearing, I conceded
10 that was also not appropriate for me. Eventually,    10 more often than not; however, as soon as I was old
11 I began to wear boys' clothing and was, of course,   11 enough to know how to argue with my parents, I
12 told it was not appropriate for me, so I would say   12 was, you know, fighting for the boys' aisle.
13 that consistently throughout my life, I have         13 Q Once you started fighting for the boys'
14 expressed masculinity and have been told that it     14 aisle, did they eventually give in and let you
15 was inappropriate for the gender that I was          15 wear boys' clothes?
16 perceived as at the time.                            16 A They did.
17 Q All right. Let's talk about those. You             17 Q When was that approximately?
18 mentioned specifically your haircut. Who told you    18 A I have been wearing pretty much
19 it was not appropriate for you?                      19 exclusive -- well, I have been wearing exclusively
20 A People in -- people that I interacted              20 clothes from the boys' section since I was 11 or
21 with. I could not recall individual names, I just    21 12.
22 do recall that there were many comments, mostly      22 Q So that's approximately when you learned
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                             7 (25 to 28)

                                      Conducted on October 19, 2018
                                                  25                                                    27
1 how to argue with your parents?                       1    Q Okay. K through 5, those things occurred?
2     A Well, no. I argued far before that.             2    A Absolutely.
3     Q But you got better at it?                       3    Q 6 through 8, that occurred?
4     A Yes, I would say so.                            4    A Absolutely.
5     Q Okay. Let's talk about your friends             5    Q 9 through 12, those things occurred?
6  during  the same time frame, and let's go to just    6    A Absolutely.
7 around age 11 or 12, when you are now -- I mean       7    Q What would be the frequency you would say
8 tell me if I am wrong, you are not presenting         8 with which those things occurred?
9 yourself more as a boy than a girl. Is that true      9    A In high school, I would say -- pardon. I
10 or not?                                              10 would say -- I mean I would say it was pretty
11 A Everyone still understood -- everyone              11 consistent. I had probably a daily event that
12 still assumed that I was a girl, I had not at that   12 made me feel unsafe or unhappy, at least one thing
13 time discovered the word transgender and how that    13 would happen pretty consistently, minor to major,
14 related to who I was. However, outwardly, I did      14 so the frequency was high.
15 present very masculinely, and that was not           15 Q K through 5, 6 through 8, 9 through 12,
16 something that was unnoticed by peers and friends.   16 every day --
17 Q And in that time frame, age 11 to 12,              17 A Yes.
18 what -- when you say it was noticeable, what         18 Q -- something happened?
19 notice -- what awareness did you have of the         19 A Yes.
20 notice that people were taking?                      20 Q Okay.
21 A Well, I was bullied pretty seriously in --         21 A And to clarify -- pardon me. I'm sorry.
22 throughout all of my school career, but elementary   22 Q No. That's fine.
                                                  26                                                    28
1 and middle including. Part of this bullying was       1     A That it was not necessarily that a major
2 centered around the fact that I was not               2 event would happen every day, but there was
3 traditionally feminine.                               3 something that made me feel unsafe or -- or
4    Q The word bullying can cover a broad range        4 disliked for sure every day.
5 of activities, depending on the -- I am sure there    5     Q So let's talk about major. What would you
6 is a definition but there is also perceptions.        6 perceive as major in the area of bullying?
7       What did you consider to be bullying?           7     A Well, when I -- I would say major would be
8 What bullying occurred?                               8 either an example where I have had something
9    A People threw things at me, people called         9 thrown at me or a particularly public bout of
10 me horrible names, people would refuse to sit near   10 ridicule or cases where a group would ridicule me
11 me, people would exclude me from activities.         11 publicly or perhaps a case where a chair was
12 Q Now, these people that you are talking             12 pulled out from under me. Those are examples that
13 about, are those your peers?                         13 I can recall of things I consider more serious.
14 A Yes.                                               14 Q And how about what would be something that
15 Q Members of your age group?                         15 was not major, that was minor, and yet made you
16 A Yes.                                               16 feel, as you said, unsafe or disliked?
17 Q Where would these things occur?                    17 A I was -- I was called names with such
18 A Primarily in school.                               18 frequency that I would consider an insult a minor
19 Q What ages did this activity occur, like            19 thing. I could expect to be called some kind of
20 what grades?                                         20 unkind name at least once or twice a day in
21 A Yes, sir. I have been bullied my entire            21 school.
22 school career, so all of them.                       22 Q What kind of names? Look, I am sorry I am
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                             8 (29 to 32)

                                      Conducted on October 19, 2018
                                                  29                                                    31
1 asking you all these questions. I think it is all    1 helped them associate with you?
2 relevant, and so that's why I am asking the          2     A I had friends that were friends of mine
3 questions.                                           3 because our mothers were close, I didn't really
4     A Okay.                                          4 have personal friends, people that I bonded with
5     Q So what kind of names?                         5 like organically and could spend time with.
6     A Faggot, dike, homo, weirdo, references to      6     Q But, in high school, these people actually
7 my weight.                                           7 were your friends?
8     Q Did you feel like there was any particular     8     A Yes.
9 group of people who were the ones more likely to     9     Q Okay. Can you tell me who those people
10 pick on you? I mean was it more boys than girls     10 were?
11 who were picking on you, was it more -- and, you    11 A Do you need first and last names?
12 know, we all went to high school, jocks versus      12 Q I would like first and last names, but if
13 whoever, or did you feel like it was any -- any     13 you know them, sure.
14 identifiable group of people?                       14 A Evelyn Hronec.
15 A I wouldn't know those people personally           15 Q Help me with Hronec.
16 enough to identify with groups they belong to.      16 A H-R-O-N-E-C. Olivia Pohorence,
17 Q So these are people that you don't                17 P-O-H-O-R-E-N-C-E. Camille Gibson.
18 actually know?                                      18 Q C-A-M-M-I-L-E?
19 A Well, I went to school with them. They            19 A L-L. C-A-M-I-L-L-E.
20 weren't my friends.                                 20 Q That's what I wrote, it is not what I
21 Q Right. So let's go in the other                   21 said.
22 direction. In K through 5, did you have friends?    22 A And then Gibson.
                                                  30                                                    32
1     A Very few.                                      1     Q Right.
2     Q How about middle school?                       2     A Alec Earwood, E-A-R-W-O-O-D. Caroline
3     A Also very few.                                 3 Cox, that is just C-O-X. And I think that -- that
4     Q How about high school?                         4 is sufficient for my core group.
5     A I had a very strong core group of friends      5     Q That's the core group?
6 in high school.                                      6     A Yes, sir.
7     Q In elementary school, were you and your        7     Q How about in terms of the people at the
8 brother -- would you consider you and your brother   8 school, were there any people at the school that
9 to be friends?                                       9 you felt like were your supporters and people --
10 A No.                                               10 in particular, I am asking about the high school.
11 Q Middle school?                                    11 A In terms of staff or students?
12 A No.                                               12 Q I am asking about staff and faculty now
13 Q High school?                                      13 that were supporters of yours.
14 A No.                                               14 A Supporters of mine in what way?
15 Q I might focus on the high school, but let         15 Q Just personally, like you felt like they
16 me just ask you about the elementary and middle     16 were there to help you and supported you in terms
17 school. Did you -- I mean who were your friends?    17 of whatever you were going through.
18 How were -- how did you become -- The few friends   18 A Yes, I felt that there were a few staff
19 that you had, how did you feel like that worked,    19 that were -- that served that role.
20 that you became friends with those people?          20 Q Who were they?
21      Was there any particular activity or thing     21 A The nurses.
22 that kind of helped you associate with them and     22 Q Names?
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                                  9 (33 to 36)

                                     Conducted on October 19, 2018
                                                33                                                             35
1     A I am trying to recall. Beverly Sabourin         1 having conversations, her being supportive,
2 and Niki -- I just knew her as Miss Niki. The         2 nonsupportive, helpful, not helpful, or how did
3 three librarians as well, whose names escape me at    3 you perceive things between you and her during
4 the moment.                                           4 that sophomore year, when she was, according to
5       And although I don't recall names, I do         5 her, assigned to you?
6  recall  that the office staff were always friendly   6     A I don't ever recall her being malicious;
7 and kind, the women at the front desk.                7 however, I also cannot recall any individual
8     Q What about the counselors and the               8 conversations that we had.
9 counseling staff?                                     9     Q So would you say it was neutral, or would
10 A I would say Matthew Board would be one             10 you say it was unhelpful or just kind of just
11 person who I felt was a kind resource.               11 really nothing?
12 Q Who was assigned -- Who were you assigned          12 A I would say that I don't recall.
13 to or was assigned to you, freshman, sophomore,      13 Q Okay. Let's go to the specific
14 junior, senior year?                                 14 conversation at the start of sophomore year, which
15 A I don't really recall.                             15 you mentioned you and your mom and Miss Durr.
16 Q For sure, we know Tiffany Durr, sophomore          16 What do you recall about that?
17 year; right?                                         17 A I recall that my mother and I approached
18 A Yes, but I do not recall for the other             18 her and informed her that I am a boy and my name
19 years.                                               19 is Gavin and had a discussion about what that
20 Q Somebody named Neblett?                            20 meant for starting the school year.
21 A John Neblett?                                      21 Q What do you recall about the discussion,
22 Q Yes. Was he ever your counselor?                   22 what was said?
                                                34                                                             36
1     A I don't recall. I recall having spoken to       1     A I really don't recall anything else.
2 him but not about what or why.                        2     Q And did you speak?
3     Q How about your senior year, did anybody         3     A I don't recall.
4 talk to you about going to college or where you       4     Q How was the meeting arranged, if you
5 were going to college or, you know, any type of       5 recall?
6 counseling-type role like that?                       6     A I don't. I'm sorry.
7     A I really -- I don't recall.                     7     Q What was the result of the meeting, at
8     Q With respect to Miss Durr, what do you          8 least your understanding of the result of the
9 recall in terms of any interactions you had with      9 meeting?
10 her?                                                 10 A I cannot recall clearly.
11 A I really don't. I just recall that we had          11 Q Any aspect that you recall?
12 spoken at various points. Oh, may I correct          12 A No. I am sorry, I can't.
13 myself?                                              13 Q At some point, you were -- it was agreed
14 Q Yes.                                               14 that you would go to school as Gavin.
15 A Miss --                                            15 A Yes.
16 Q You can always correct yourself, just so           16 Q Is that correct?
17 you know.                                            17 A Yes.
18 A Miss Durr was the person that my mother            18 Q And that you would be called by male
19 and I contacted ahead of beginning sophomore year.   19 pronouns?
20 Q Right. I was going to talk to you about            20 A Yes.
21 that, and we will talk in detail about that.         21 Q What else is your understanding
22 Other than that, do you remember you and her         22 eventually, when school started, in terms of what
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                                 10 (37 to 40)

                                    Conducted on October 19, 2018
                                               37                                                          39
1 were the terms? I mean you would be starting         1 intentionally misgendered toward you?
2 school related to this request.                      2     A Not to my recollection.
3     A As I -- as I understood it, I would be         3     Q In terms of students doing that,
4 starting school as Gavin and with male pronouns, I   4 intentional misgendering toward you, how frequent
5 was assured that malicious intentional               5 was that?
6 misgendering was not going to be permitted and       6     A Daily.
7 that -- well, that malicious misgendering would      7     Q Without asking you to repeat the litany of
8 not be permitted, and I at that time had requested   8 things that they called you, what would that look
9 use of the nurse's office bathroom and was           9 like other than name calling, if it wasn't name
10 permitted to have access to that as well.           10 calling, how would it happen?
11 Q The term malicious, or excuse me,                 11 A They would make a point to greet me by, of
12 intentional misgendering, what does that mean?      12 course, the dead name.
13 A Someone choosing to still refer to me with        13 Q Right.
14 female pronouns with the knowledge that that was    14 A Or make a point to identify me as a girl,
15 not appropriate.                                    15 for example, by saying isn't that a girl?
16 Q And you were assured that that was not --         16 Things -- things designed to deliberately point
17 that they would make every effort to make sure      17 out the fact that I am transgender.
18 that didn't happen?                                 18 Q Again, were there any particular people or
19 A Yes.                                              19 groups of people who were doing this?
20 Q And tell me what happened. Did it happen?         20 A It was, generally speaking -- well, I --
21 A By peers, yes, absolutely.                        21 it was plenty of different people.
22 Q So peers would intentionally misuse the           22 Q Okay. I guess what I am trying to figure
                                               38                                                          40
1 wrong gender?                                        1 out is this. There is how many people in the
2     A Yes.                                           2 school, like 1800 students, 9 through 12?
3     Q How about any staff or faculty?                3     A I don't know.
4     A I don't recall any intentional examples.       4     Q I think that's right. Are we talking
5     Q Do you recall any accidental examples? I       5 about 3 handfuls of people who did this, or is it
6 mean the thing that was mentioned previously was     6 hundreds of people would do this? That's all I am
7 that maybe your name was still another name on a     7 trying to figure out.
8 piece of paper and someone said that name, not       8     A It tended to be just groups, small groups
9 knowing, and then -- but that would not be           9 of people known to be unkind to others.
10 intentional.                                        10 Particularly -- I just -- I really just would
11 A Right. I recall that there were a few             11 rather not characterize --
12 instances of what I assumed to be unintentional     12 Q I appreciate that. I don't like
13 misgendering or deadnaming; however, I do not       13 stereotyping anybody either, it is not what we are
14 recall who or in what year that those things        14 about. I am just trying to figure out, if you are
15 occurred.                                           15 walking down the hall and you go I need to be over
16 Q Deadnaming?                                       16 here because I don't want to deal with those
17 A For example, referring to me with the name        17 people, or is it literally like anybody out of
18 that was given to me at birth.                      18 nowhere could come up to you and all of a sudden
19 Q That's called deadnaming?                         19 say something to you and like I don't even know
20 A Yes, sir.                                         20 who that person is.
21 Q So just to make sure we are clear, to your        21 A It was traditionally the same group of
22 recollection, there was no staff or faculty who     22 people. It wasn't three people, but it was also
                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                                11 (41 to 44)

                                     Conducted on October 19, 2018
                                                 41                                                        43
1 not something that I expected from the entire         1 distress.
2 student body.                                         2     Q When you say always, since when?
3     Q So most people would walk by and just mind      3     A I recall being very young, and although
4 their own business?                                   4 not having the thought I am a boy, having the
5     A Yes.                                            5 thought this name is far too feminine for me, I
6     Q But there were certain people that didn't?      6 think I like Alex better, things like that, erring
7     A Yes.                                            7 towards neutral things.
8     Q I got it. I am going to talk about 9th          8     Q Right. When do you think you first
9 grade. You entered 9th grade, the records were        9 expressed that concern about the name?
10 that you were female and you had not officially      10 A I do not think it was something I ever
11 made any request otherwise. Tell me about your       11 vocalized something to family; however, in
12 9th grade year in terms of how you functioned and    12 imaginary play, when I was very young, I was
13 at some point you left school and that kind of       13 always in a male role with a neutral name or a
14 thing.                                               14 male name, so that was an anxiety from very early.
15 A My 9th grade year was difficult, I                 15 Q So is there anything in particular that
16 understood myself at that point, I understood that   16 happened in 9th grade that resulted in you
17 I was a boy but did not feel able to reveal that     17 deciding that you couldn't stay at the school?
18 to others, and so the pressure of pretending to be   18 Was there a triggering event or was it just a
19 someone who I was not and of being recognized as a   19 cumulative effect?
20 girl, when that was incredibly distressing to me,    20 A I cannot recall if there was or was not a
21 made that year very difficult.                       21 triggering event; however, I do recall that the
22 Q And in terms of being, as you say,                 22 cumulative stress was very -- was very great.
                                                 42                                                        44
1 recognized as a girl, how often in the course of a    1     Q How would you describe how you felt at
2 day would something happen that you would be --       2  that point in time?
3 feel like you were being recognized as a girl?        3     A What point in time, sir?
4        I mean, if you are in math class and           4     Q When you made the decision that you were
5 somebody says what is the answer to question          5 going to not continue going full-time to school in
6 number 4, you are not recognized as a boy or a        6 the 9th grade, or however that came about. I
7 girl, you are just a student, you are being asked     7 don't even know how it came about.
8 a question.                                           8       Tell me how it came about I guess would be
9        So how often was it that something would       9 a better foundation question.
10 happen and you would think I am being treated like   10 A I am sorry. Do you mind reframing the
11 a girl as opposed to just a person?                  11 question?
12 A When I would be referred to as ma'am in            12 Q Sure. At some point in time, in the
13 class, when I would raise my hand to answer the      13 spring semester of your 9th grade year, you
14 question and the response would be yes, ma'am, for   14 stopped attending school daily; is that true?
15 example, when peers and teachers would refer to me   15 A Yes.
16 with a female name, for example.                     16 Q How did that come about?
17 Q So the name at some point became, I will           17 A My ability to function became so
18 use the term a burden for you, I mean the fact       18 diminished, that it was not actually possible for
19 that was your name. I am not going to say it, we     19 me to continue to go to school.
20 agreed not to use it. Is that right, the name?       20 Q So tell me what that means.
21 A Yes, the name from the -- the name has             21 A It means I was -- I -- I was experiencing
22 always, because of its femininity, caused            22 major depression, my social anxiety related to
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                              12 (45 to 48)

                                      Conducted on October 19, 2018
                                                  45                                                     47
1 being gendered incorrectly was so bad that I was      1       MR. CORRIGAN: We have been going a while.
2 afraid to go outside, where I might encounter         2 Why don't we take a minute.
3 other people, for example. I academically could       3       (Recess from 10:28 a.m. to 10:45 a.m.)
4 not focus, I was just -- I was miserable.             4     A Sir, I have recalled a few different
5     Q And what occurred? What steps, as best          5 details to share with you.
6 you can recall, occurred in terms of communicating    6     Q Sure.
7 that with the school or with your parents             7     A The first being that, when I did meet with
8 communicated, your father or mother?                  8 Tiffany Durr, I do not think it is accurate that I
9     A I really don't recall.                          9 requested the use of the nurse's restroom, I --
10 Q How long a period of time was it that you          10 more accurately, I believe it was an option
11 were not attending school on a daily basis at that   11 offered to me, which I then accepted.
12 9th grade spring semester?                           12      Additionally, I have a few antidotes from,
13 A I can't recall. I -- I don't recall if it          13 you know, growing up, which follows the line of
14 was for the duration of the rest of that year or     14 inquiry about, you know, male expressions.
15 not, I don't recall.                                 15      The first being in middle school -- I
16 Q What was the level of support you were             16 expressed that I didn't really have friends in
17 receiving from your mother at that point in time     17 middle school, and the group of friends I
18 in terms of trying to help you through this?         18 mentioned in high school, we met in middle school;
19 A Regarding my difficulties at school or my          19 however, at that point they had not become my core
20 gender expression?                                   20 groups of friends, which was why I phrased that
21 Q Just your ability to function, period,             21 the way I did; however, at some point in --
22 whether it was difficulty at school or gender        22 actually, pardon me. Do you -- does --
                                                  46                                                     48
1 expression or anything else?                          1       When we were -- When Peasley was taken out
2     A Well, at that time my mother was, of            2 by a tornado and we went to school in a trailer,
3 course, willing to pull me out of school and allow    3 this was when that happened, so actually this
4 me to do an alternative program.                      4 could have been 9th grade. In fact, it was 9th
5     Q What is your recollection of the                5 grade, so this was not middle school at all.
6 alternative program? Was it home school?              6       9th grade, my -- my friends and I, two of
7     A It -- it -- I think it was referred to as       7 my friends, I don't recall who of the two, we were
8 homebound schooling and was online.                   8 walking, and at that time I was presenting fully
9     Q So did you complete your 9th grade classes      9 as male, although I had not revealed that, I had
10 online?                                              10 not revealed my gender identity to any of my
11 A As far as I recall.                                11 friends, and one of my friends saw a student,
12 Q Did you -- Did the school, to your                 12 presumably assigned male at birth, and made the
13 understanding, have any understanding -- I'll        13 comment that looks like the male version of Gavin,
14 start over on that one.                              14 but using, of course, the name they knew me as at
15       What was your understanding of the             15 the time; and my other friend said, in response,
16 school's perception of what your issue was?          16 Gavin is the male version of Gavin.
17       MR. BLOCK: Objection.                          17      So on another occasion, when my sister got
18 A I don't recall.                                    18 married, one of -- the half sister on my mother's
19 Q Did you speak to anybody in the                    19 side, my -- my mother insisted I wear a dress, and
20 administration with respect to why it was that you   20 that was a process that took hours and countless
21 were going to go to an alternative program?          21 stores because I would walk in, take one look,
22 A I don't recall.                                    22 nope, not doing any of them, hate them all, and
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                               13 (49 to 52)

                                    Conducted on October 19, 2018
                                                49                                                      51
1 then we'd go to the next one.                        1 school or somewhere else?
2       I -- I really fought hard to not wear a        2     A I don't.
3 dress and eventually, after lots of tears and        3     Q Spring semester of 9th grade is kind of
4 fights, came to agree to wear one that was just      4 where we left off. Physically, did you have any
5 like completely black, was just like a square with   5 facial hair at that time, in spring semester of
6 straps, and I was incredibly distressed, and at      6 9th grade?
7 the wedding the first thing that I greeted my        7     A I -- well, perhaps more than was common
8 relatives with was please don't call me pretty,      8 for someone assigned female at birth, but it was
9 please don't call me pretty, because I did not       9 not -- pardon. At that time, I had not begun
10 want to be referred to in a femininely-aligned      10 hormone replacement therapy, but I -- yes, I did
11 way, and I do not recall what year my sister got    11 have a little rat 'stache I was proud of.
12 married, but that would have been probably -- I     12 Q I assume a rat 'stache --
13 was probably prepubescent at the time.              13 A Pardon me.
14 Q So 11, 12?                                        14 Q -- is some hair on your upper lip?
15 A Around, or perhaps earlier, I was -- it           15 A Just a tiny patchy little thing that I
16 was, yes, it was around in that range.              16 just was -- I loved to not shave.
17 Q Okay.                                             17 Q With that semester in school, you had not
18 A And then there was one example where, as a        18 come out to the school itself?
19 class, I can't remember the parameters, but we      19 A The school itself, no; however, by the end
20 were asked to line up boy, girl, boy, girl. Or,     20 of that year, some of my friends knew.
21 in fact, I -- so I don't recall the setting, if     21 Q And how did that happen? How did they
22 this was gym or what have you or whatever, but I    22 know?
                                                50                                                      52
1 remember that I had been just assigned to like       1     A I -- I just informed them that, going
2 stand in line with the boys because visually,        2 forward, I would like them to refer to me with
3 looking at me, the person had assumed I was or       3 male pronouns and Gavin.
4 correctly determined that I was a boy, although at   4     Q Where did the name Gavin come from?
5 the time I was still understood socially to be a     5     A My mother chose it for me.
6 girl, and that was a moment of great joy for me,     6     Q What do you recall about how that
7 so that's another sort of transitional antidote.     7 occurred?
8     Q And that last antidote was at school?          8     A Well, I -- I don't recall the moment where
9     A I believe so. Actually, I will say I           9 Gavin was decided upon, but I just recall the
10 don't recall just because I can't say with          10 process was that my mother would be how about
11 certainty.                                          11 this? No. How about this? Absolutely not. And
12 Q But it was somewhere where you and other          12 eventually we came to a point where I was okay
13 children at the time were being asked to line up    13 with what she had chosen.
14 and the adult in charge identified you as a boy?    14 Q Were you suggesting names to her as well
15 A Yes.                                              15 and getting her feedback?
16 Q And that was a source of joy for you?             16 A I don't recall. It was established at
17 A Yes.                                              17 that point that, in fact, she had made the
18 Q How old approximately were you?                   18 statement that she -- if I did not allow her to
19 A I was -- I was -- this would have been            19 choose my name, that it would not be changed. She
20 before transition, so I was in the range of 9 to    20 was --
21 12.                                                 21 Q Eventually, you were okay with that, as
22 Q But you don't recall whether that was             22 long as you approved of the name?
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               14 (53 to 56)

                                     Conducted on October 19, 2018
                                                 53                                                      55
1      A I would have preferred to self-identify;       1 determined to be gender dysphoria?
2 however, I am not unhappy with the name Gavin.        2     A Are you asking if I was under any mental
3      Q Okay.                                          3 healthcare at the time or if I was specifically
4      A They're -- well --                             4 seeing someone for gender dysphoria?
5      Q What were you going to say?                    5     Q I am asking if you had discussed anything
6      A It is -- I am not entirely sure how            6 with regard to this with any healthcare provider.
7 relevant it is, it is just the name actually -- I     7     A No.
8 had given the name to a turtle my brother found in    8     Q When did that first occur? It doesn't
9 the York River, I had called the turtle Gavin, and    9 have to be a psychologist, it could have been your
10 my mother insists that she was not aware that that   10 family doctor, it could have been just any
11 was what the turtle's name was, because my brother   11 healthcare provider.
12 called it Bubba; however, I am somewhat of the       12 A I actually want to correct myself. I had
13 belief that I am named after a turtle.               13 a therapist when I was 8, who I at the time
14 Q Your mother swears that's not so?                  14 expressed -- I did not use the language that I was
15 A She will say that it is not so.                    15 transgender; but I had expressed that I felt like
16 Q Okay. Did your brother or your father              16 a boy, and that didn't go anywhere. It was a
17 participate in this renaming discussion?             17 religious counseling institution, and so it was
18 A No.                                                18 dissuaded rather than encouraged, or not
19 Q At what point did you begin any type of            19 encouraged, but rather than respected, I suppose,
20 treatment which you understood as treatment for --   20 and so I did not vocalize that to a professional
21 and eventually the term gender dysphoria is what     21 after that point until -- until after I cut my
22 is identified. At what point did any treatment       22 hair, I believe.
                                                 54                                                      56
1 for that occur, as your best recollection?            1     Q So sometime after you were 12 years old,
2     A Are you referring to specifically medical       2  after you got --
3 steps or the beginning of like my attempts to         3     A Yes, after I was 12.
4 alleviate that dysphoria?                             4     Q Do you remember who you first spoke to
5     Q The beginning of your attempts to               5 about it, healthcare provider?
6 alleviate.                                            6     A I --
7     A I was -- I believe I cut all of my hair         7        MR. BLOCK: After he cut his hair?
8 off when I was 12, which was one of the first         8        MR. CORRIGAN: Yes.
9 things that I did to begin a transition.              9     Q After you cut your hair.
10 Following that, when I was 13, I purchased a         10 A There was one therapist, who I cannot
11 garment, which would flatten my breasts, and then,   11 place on a timeline, it -- I don't recall when I
12 when I was 14, I revealed to my mother that I was    12 saw this person, and I also do not recall the name
13 a boy, and by the time I was I believe 15, I had     13 of the doctor because I had a nickname for --
14 begun hormone replacement therapy in the form of     14 which I never said to her, but a nickname that
15 testosterone injections. Or perhaps, actually, I     15 just was a feature of hers, that was helpful for
16 believe I -- did I say 15?                           16 me to remember what doctor that was, but I don't
17 Q Yes.                                               17 recall her name, and she was the first provider
18 A Yes, sir, so that's correct.                       18 that I had mentioned that to.
19 Q At the time you cut your hair off, were            19       But the first provider that I actually
20 you seeing any healthcare provider who was           20 sought  gender specific care from was Dr. Lisa
21 providing you with any sort of guidance with         21 Griffin.
22 respect to this question of what ultimately was      22 Q The person before Dr. Lisa Griffin, was
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                              15 (57 to 60)

                                     Conducted on October 19, 2018
                                                 57                                                     59
1 that someone in the Gloucester community?             1 positive light, what light was it that the term
2     A She was more local than Dr. Lisa Griffin,       2 transgender was open to you?
3 but I cannot recall if she was within Gloucester      3     A Well, my home environment as well as the
4 or outside of Gloucester.                             4 community environment was very conservative, and I
5     Q When you say more local, it might have          5 also grew up in an environment, which was very
6 been York, it might have been Hampton Roads,          6 religious and specifically religious in such a way
7 Hampton or Newport News or --                         7 where the teachings of those churches were that,
8     A I -- I really don't recall. It was not --       8 for example, being gay is wrong and evil, and so
9 for -- for example, Richmond would have been an       9 it was just in context of those sorts of things.
10 hour and a half of a drive, and it was much, much    10      Just -- you know, my understanding of
11 less than that --                                    11 trans people were that they were strange or bad,
12 Q Right.                                             12 or up until that point or that life, you know, is
13 A -- from my home in Gloucester, so sort of          13 difficult, and I don't think I ever held those
14 in that kind of 30-minute driving circle, that was   14 convictions personally but was fearful of the
15 where they practiced.                                15 reception of others.
16 Q This person, what were you seeing them             16 Q So the term transgender, I mean did you
17 for?                                                 17 hear it at church, did you hear it at Sunday
18 A I -- at the time, what I recall of the             18 school, did you hear it in your house, or was it
19 stated reasons was, of course, because at that       19 at school, or where was the first time that
20 point, my mother was the one who contacted the       20 someone said transgender and you went I know what
21 doctors --                                           21 that means, I think that's what I am feeling?
22 Q Right.                                             22 A Yes. It was a YouTube video, it was an
                                                 58                                                     60
1     A -- and communicated these things. The           1 individual on YouTube who made videos where they
2 understanding at the time was that the treatment      2 would dress up as a character from a show I liked
3 was for generalized anxiety and severe depression.    3 at the time, and in one video that I saw, they
4     Q Who is it, as best you know, who referred       4 appeared physically female and in another video I
5 you to Dr. Lisa Griffin?                              5 saw, which I later realized was dated a year after
6     A I really don't recall. I -- I know that         6 the first one, they appeared physically male, and
7 it was, of course, somebody in the know of the        7 I was totally -- I was just ecstatic that that was
8 transgender community, but I do not recall who        8 something people could do.
9 that person was.                                      9     Q Who was the individual, do you remember?
10 Q The term transgender you have said several         10 A The channel was called Twin Fools.
11 times, when you were younger, you didn't know that   11 Q T-W-I-N, F-O-O-L-S?
12 term. When did you first learn that term?            12 A Yes. I don't know if it is still active
13 A I was around 12, I would say, when I               13 or anything like that.
14 discovered that term.                                14 Q And the individual was they were on a show
15 Q About the time you cut your hair?                  15 or it was just a video that they had done
16 A Probably; however, it was not -- I did not         16 themselves?
17 immediately recognize that label as being            17 A They just made YouTube videos.
18 accurate, because it was something that was -- it    18 Q Okay. Do you know who the person was?
19 was not a concept that I had been introduced to in   19 A No, not personally. It was --
20 a positive light, and that had caused anxiety        20 Q Do you remember their name, did they have
21 relating to my knowledge that that was accurate.     21 a stage name?
22 Q Right. So how was it, if it wasn't a               22 A Oh, I have no idea. I don't know. I was
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                              16 (61 to 64)

                                     Conducted on October 19, 2018
                                                 61                                                     63
1 quite young.                                          1 concept, and so the morning of the party, I had --
2       (Discussion held off the record.)               2 I was nearly just totally catatonic with my grief
3     Q So how old were you the first time you saw      3 and anxiety.
4 Dr. Lisa Griffin?                                     4       And I had locked myself in my bedroom
5     A I believe 15.                                   5 because -- because I mean I didn't -- I wasn't
6     Q So was that the spring of your 9th grade        6 going to experience a birthday as a birthday girl,
7 year or was it later?                                 7 that was my position, and so my father had knocked
8     A I -- I did not -- I did not tell my mother      8 on the door after that point and asked me what the
9 who I was until the summer before or the summer       9 problem was; and I had informed him, I said well,
10 after my 9th grade year, so that would have been     10 Mom said I am not allowed to tell you, and so, of
11 later.                                               11 course, he goes outside, asks Mom what it is that
12      (Discussion held off the record.)               12 I am not allowed to tell him, and she told him and
13 Q Let's talk about telling your mother who           13 then called all of my relatives.
14 you were. When and where was that?                   14 Q Your mother did?
15 A My mother knows the calendar date, I do            15 A Yes. Yes. Yes, sir. My mother told my
16 not. I believe we were in the kitchen at my home     16 father that I was a boy, called all my relatives,
17 and she had said the word transgender, which is      17 who were mostly on the way already, said that I
18 not a word I knew or I was aware that she was        18 was a boy, and then later, at the party, was when
19 aware of, and I had previously downloaded a PDF      19 my brother found out, the name Gavin had been
20 about what it means to be a transgender on a Nook,   20 written on the birthday cake, in lieu of the
21 and so when she said the word transgender, I ran     21 incorrect name that had originally been there, my
22 off to find the Nook, I couldn't find it, so I       22 mother had wiped the wrong one off and had written
                                                 62                                                     64
1 came back and told her; and at that time she told     1 Gavin, and my brother came down the stairs and
2 me that I was not allowed to tell my extended         2 asked everyone why the turtle's name was on the
3 family or the rest of my family.                      3 cake, because he was aware that the turtle's name
4      Q So you told her I'm a boy, I'm a               4 was Gavin but not that my name was Gavin, and so I
5 transgender boy?                                      5 had to take him in the other room and explain, and
6      A Yes.                                           6 so basically everyone found out on the day of my
7      Q And what was her reaction other than --        7 15th birthday.
8 Before she said don't tell anybody else, what was     8     Q And how did it go with you and your
9 her reaction?                                         9 brother with you explaining that to him?
10 A She hugged me and said she loved me and we         10 A Well, I said that's not the turtle's name,
11 would get through this, those sorts of things.       11 that's my name, I'm a boy, and he said no, you're
12 Q Okay. Then she said we are not going to            12 not, and he ran out of the room, but he didn't
13 tell your father, your brother or anybody else?      13 mention the turtle after that.
14 A Yes.                                               14      And following that was supportive to
15 Q At what point in time did your father and          15 whatever degree. I mean he was never rah-rah
16 your brother become aware of this?                   16 trans.
17 A Back to the turtle, at my 15th birthday            17 Q Right.
18 party, I -- you know, I was still sort of under      18 A However, he respected me as a man, as with
19 that gag order, and so I was prepared to             19 male pronouns, with the name Gavin. That was not
20 experience a birthday as a birthday girl again --    20 a point of negotiation in my household.
21 Q Right.                                             21 Q What was not?
22 A -- which was intensely traumatic as a              22 A It was not an option for anybody living
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                                17 (65 to 68)

                                    Conducted on October 19, 2018
                                                65                                                        67
1 under that roof to misgender me or dead name me       1 now going to get into the details of the case,
2 intentionally. It was something that my mother        2 like from this point forward.
3 had made very clear that she would not tolerate.      3       All right. The first meeting with the
4      Q So would you say, from that point forward,     4 guidance counselor, did you also meet with the
5 that your father and brother were supportive or       5 principal at the same time or did you just meet
6 not, unsupportive?                                    6 first with the guidance counselor?
7      A I would say not, unsupportive, remained        7     A As I recall, it was first with just the
8 the dynamic for a little while there,                 8 guidance counselor.
9 transitioning into just it's everyday life now and    9     Q That was Miss Durr?
10 he is my brother, he is my son, and that's the       10 A Yes.
11 extent of the conversation.                          11 Q Do you remember having an initial meeting
12 Q Okay. At what point do you think it                12 at some point in time with the principal Nate
13 became he's my brother, he's my son?                 13 Collins?
14 A Perhaps after a few months of getting used         14 A I do remember speaking to him, yes. I do
15 to it, and I -- and especially once I had began      15 not recall, however, if that was before the school
16 hormone replacement therapy and they recognized      16 year began or after the school year began.
17 that it was something I was serious about.           17 Q Okay. Was he involved in the initial plan
18 Q How did that affect you when they -- when          18 that you would use the nurse's office for the
19 it became he is my brother, he is my son, instead    19 restroom and be called by male pronouns, or was
20 of merely not, unsupportive?                         20 that done with or without his knowledge, as best
21 A You know, being in a hostile environment           21 you recall?
22 in the home is incredibly detrimental to one's       22 A I don't recall to what extent he was
                                                66                                                        68
1 mental health, so having the shift from mild          1 involved in the decision to have me in the nurse's
2 hostility, you know, begrudging acceptance to, you    2 bathroom; however -- pardon me.
3 know, you are my brother, you are my son, greatly     3        Could you restate the second part?
4 alleviated some of my anxiety.                        4      Q Yes. What I am trying to figure out is
5     Q So approximately when would you say -- to       5 whether your recollection is that Mr. Collins was
6 me, you identified three stages there just now of     6 involved in this initial decision, the initial --
7 mildly unsupportive, whatever you said, and then      7      A Right.
8 kind of neutral, and then actually you are my         8      Q -- be called Gavin, male pronouns, use the
9 brother, you are my son.                              9 nurse's office, or whether his involvement came
10 A Yes.                                               10 later, when you were talking about using the boys'
11 Q Over what period of time do you think              11 restroom. In other words, was he involved in that
12 those three stages occurred?                         12 first set of conversations, as best you recall?
13 A I would say that full evolution was over           13 A As -- as best I can recall, there had been
14 the course of perhaps a year.                        14 a discussion with him wherein he assured me that
15 Q So tell me about your relationship with            15 bullying was not going to be tolerated and that I
16 your brother before any of this came into being.     16 should report to him, should something like that
17 What -- how would you describe your relationship     17 happen. I do not recall, however, at what point
18 with your brother?                                   18 that conversation happened.
19 A He -- we didn't have a relationship. He            19 Q In the time that you were -- let's go
20 and I ran in different circles, and we just didn't   20 before you identified and came to school in the
21 communicate very often.                              21 summer, so in 9th grade, did you ever report
22 Q Okay. Let's go back to the meeting. I am           22 bullying, did you ever go to the teachers or go to
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                              18 (69 to 72)

                                      Conducted on October 19, 2018
                                                  69                                                     71
1 the counselors or anybody to say something has        1     Q I am sorry. 10th grade. I apologize.
2 happened today, this is what's happened today,        2 That was a misstatement on my part.
3 something specific?                                   3     A Yes, sir. I -- for the period of time
4     A So because I had been bullied throughout        4 before I requested use of the men's facilities?
5 my school career, I had felt consistently like it     5     Q Yes.
6 didn't matter to the administration, I was            6     A I -- I recall sort of an adjustment
7 never -- I don't feel it was ever handled             7 period, where peers who had, for example, known me
8 appropriately, I had to be home schooled in 3rd       8 previously as something else would -- it was, you
9 grade because no one handled the bullying, and so     9 know, they slowly began to realize individually
10 by that time I feel that I had developed a           10 that, clearly, something had changed and had, you
11 perception that no one was going to help me, and     11 know, their own varying opinions on that.
12 so I think I reported these things with less         12      I do recall an example where I had walked
13 frequency -- certainly with less frequency than      13 into class and a previous classmate, after the
14 they happened.                                       14 teacher had called out my name for attendance or
15 Q In 9th grade, the entire year, that fall           15 something, and I said here, you know, after having
16 and spring semester, do you have any recollection    16 been called Gavin, a former classmate of mine sort
17 of ever actually reporting a specific incident of    17 of started laughing, and I heard him tell everyone
18 what you believe was bullying to a teacher or        18 that's a chick, that's a chick, and then he said
19 administrator?                                       19 hey, name, hey, name, hey, name, name, of course,
20 A I know there was a lot, but I cannot               20 being my dead name, like trying to get my
21 recall if I had ever reported anything.              21 attention with the incorrect name, and that is
22 Q Same question about 10th grade. In 10th            22 something I did report.
                                                  70                                                     72
1 grade, was there ever any specific incident that      1     Q Who did you report it to?
2 you reported to a teacher or administrator of         2     A The teacher in the classroom at that time,
3 something that you believe was bullying?              3 I do not recall the name of the teacher.
4      A I don't -- I don't recall.                     4     Q Do you remember what class or what
5      Q Same question for 11th grade.                  5 subject?
6      A I don't recall.                                6     A I don't. I do not.
7      Q And 12th grade.                                7     Q Do you remember what action, if any, was
8      A I don't recall.                                8 taken?
9      Q So let's talk about 9th grade. You have        9     A I -- I recall that the teacher assured me
10 the conversation with Miss Durr, possibly            10 that, I believe it was a female teacher, that she
11 Principal Collins, it is agreed that you will use    11 would speak to him, and nothing like that happened
12 the nurse's office, be called Gavin, be a male,      12 afterwards in that class.
13 pronouns, and that, if anything comes up, you will   13 Q When you say nothing like that happened,
14 let them know.                                       14 you are not saying she didn't speak to him, you
15       So tell me, how does that go for that          15 are saying that child never said that's a chick,
16 first period of time. We know eventually you go      16 hey, name, again.
17 talk to him about using the boys' room, but in       17 A Correct.
18 that period of time before you start using the       18 Q That never happened again?
19 boys' room, describe what was happening on a daily   19 A Correct.
20 basis.                                               20 Q So it was a one-time incident?
21 A I believe you said 9th grade. That would           21 A From that child. There was other
22 have been 10th grade.                                22 ridicule, however.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                          Transcript of Gavin Grimm                          19 (73 to 76)

                                        Conducted on October 19, 2018
                                                  73                                                   75
1    Q That child. I wasn't trying to overstate       1 commented on how long you had been gone to the
2 it.                                                 2 restroom, do you remember any other specific
3       A Right.                                      3 incidents with respect to events that occurred
4       Q Just that particular incident with that     4 that caused you anxiety, shame, stigma,
5 particular class occurred on one occasion, and you  5 embarrassment?
6  reported   it to the teacher; and, to your         6     A A point where I would miss valuable
7 knowledge, it never happened again; correct?        7 instruction time, because I had to travel farther
8       A Yes.                                        8 for the restroom. Importantly as well, at the
9       Q What else can you recall in that time       9 time I had mentioned the compression garment, and
10 frame, in the first three or four weeks, maybe a   10 that is a garment that needs to be adjusted
11 little longer, of 10th grade, your using the       11 throughout the day a few times, or else it can
12 nurse's restroom.                                  12 physically damage my body including rib
13 A I can recall that I began to feel anxiety        13 deformation, respiratory issues, and so it was
14 and shame and stigma surrounding traveling to the 14 important that I had access to a bathroom
15 nurse's restroom during that time. I can recall    15 frequently enough to make sure that I was not
16 frustration with missing class time because of it, 16 harmed, and I recall that, because of that, I did
17 and perhaps some embarrassment, because I had the 17 have anxiety over how much instructional time I
18 perception, of course, that the other students     18 was missing.
19 knew why I am going to the nurse, because, you     19 Q So how often did you have to go to the
20 know, I am the transgender kid, so I remember that 20 restroom?
21 being an anxiety that developed and intensified    21 A Well, I would say -- I would say, for
22 during that period of time.                        22 restroom functions, perhaps twice a day and then,
                                                  74                                                   76
1     Q Okay. Was there ever anything specific         1 to adjust that garment, that is something that I
2 that happened, any statements by another student,    2 would have to do three or four times throughout a
3 statements by a teacher, anyone else, that helped    3 school day, often times I would, you know, do that
4 create the anxiety, shame, stigma, embarrassment     4 when I went to the bathroom, but sometimes I
5 that you mentioned?                                  5 couldn't.
6     A Yes.                                           6     Q Why not?
7     Q What?                                          7     A Or rather not sometimes that I couldn't,
8     A There was one example of a teacher, I          8 but sometimes that it happened, it would
9 cannot recall what teacher, but that the teacher     9 reposition itself in a way that I needed to
10 was male, who after a lengthy disappearance from    10 correct in a position where I -- I didn't need to
11 class to use the bathroom, because, of course, it   11 go to the bathroom for any other reason than to
12 was farther from my class than the bathrooms        12 fix that garment.
13 usually are, he made a big public point, when I     13 Q Did there come a time when they gave you
14 reentered the classroom, to comment on how long I   14 access to another restroom that was closer besides
15 had been gone in a way that I felt was              15 the nurse's office in the D-Hall?
16 humiliating.                                        16 A So at one point, it was my understanding
17 Q Do you remember who the teacher was?              17 that it was communicated to me that I was allowed
18 A I do not.                                         18 to access the male faculty restrooms on all halls;
19 Q But it was one of your teachers the first         19 however, I was then told that no, in fact, I had
20 semester of 10th grade?                             20 only been given permission to use the ones on
21 A Yes.                                              21 D-Hall, but I think that -- I think I genuinely
22 Q Other than that incident where the teacher        22 was told that I had access to all staff bathrooms
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                             20 (77 to 80)

                                       Conducted on October 19, 2018
                                                   77                                                    79
1 initially, and then the D-Hall thing was raised       1 someone actually said something to you, any
2 after the fact.                                       2 student said something to you about what are you
3     Q Tell me, as best you can recall, who told       3 doing in there in the nurse's office or what are
4 you you could use any male faculty restroom?          4 you doing going in the male faculty restroom or
5     A I really -- it would have been one of the       5 any specific comment by a student about your
6  administrators     or not -- one of -- either        6 restroom use during this time frame?
7 counselors or the principal, someone in that          7     A I recall a few sort of snide comments,
8 position, those positions, I don't recall exactly     8 when I had a longer absence from class for the
9 who.                                                  9 bathroom, you know, what took you so long, in a
10 Q But your recollection is that someone told         10 way that was, you know, probably implying high
11 you you could use any of the male faculty            11 school bathroom humor; and other snide things like
12 restrooms?                                           12 that are just things designed to point out that I
13 A So my recollection was that yes, that I            13 was not allowed to use the other restrooms.
14 was able -- I was permitted to use the male          14 Q Okay. How were you able, if somebody says
15 faculty restrooms; however, I was later called       15 what took you so long, to know whether they're
16 into either the guidance office or the office, I     16 trying to tease you about what function it was
17 can't recall who I had the conversation with, who    17 that you were using versus which bathroom you were
18 said no, in fact, you can only use the D-Hall.       18 using or any other concern?
19 Q Who was it who you had the conversation            19 A Well, in part, because of the individual
20 with that restricted it to the D-Hall restroom?      20 who would have said that, like these were
21 A I really don't recall.                             21 typically the kids that would commonly harass me,
22 Q Your recollection is it was either someone         22 and then, additionally, the tone of voice, but, of
                                                   78                                                    80
1 in counseling or someone in the administration?       1 course, additionally, the conversation they would
2    A Yes. Either, for example, either like the        2 have thereafter about, you know, vulgar toilet
3 principal or one of the guidance counselors.          3 things so --
4    Q So Miss Durr, Mr. Lord, Mr. Collins. Who         4     Q All right. So can you give me any
5 were the other possibilities?                         5 specifics where this happened, like what class you
6    A I suppose Neblett would have been a              6 were in, who the student was, what was said, any
7  possibility, but, of course, I don't recall who.     7 details?
8    Q Did anyone ever say anything to you -- let       8     A I -- I mean I don't -- I don't recall what
9 me ask this question first. Did you ever use any      9 classroom I was in when this happened, it could
10 of the male faculty restrooms?                       10 have been any one of many.
11 A I -- I don't -- I don't recall if I did or         11      I -- one of the -- one of the most
12 did not, but I can say with certainty that, if I     12 persistent harassers was a student named Austin, I
13 did once or twice, it was not something I did with   13 do not recall his last name. I do recall that
14 frequency.                                           14 this was an event -- one of these sorts of
15 Q Why not?                                           15 examples of ridicule was something he was involved
16 A I was embarrassed. It was, in fact -- for          16 in, and then -- pardon me. You also asked
17 another student to see me go into a faculty          17 specific examples of dialogue.
18 bathroom was more, obviously, I suppose uncommon     18 Q Yes.
19 than should a student watch me walk into the         19 A For example, you know, that must have been
20 nurse's office, so it caused me more anxiety, in     20 a big crap, you know, embarrassing things like
21 fact.                                                21 that, because it took me a while.
22 Q On any occasion can you recount where              22 Q But you would agree, that must have been a
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               21 (81 to 84)

                                     Conducted on October 19, 2018
                                                 81                                                        83
1 big crap doesn't have anything to do with             1 talking about this time period? About --
2 whether -- which restroom you used or anything        2       MR. CORRIGAN: I am talking about ever.
3 else, it is just talking about what you did while     3       MR. BLOCK: You are?
4 you were in there.                                    4       MR. CORRIGAN: Yes.
5       MR. BLOCK: Objection.                           5     A I don't recall.
6     A  I wouldn't agree with that. That was just      6     Q Had you ever been to Miss Durr about
7 one example of the dialogue that would follow.        7 bullying?
8 Others would be laughter about there is a bathroom    8     A I don't recall.
9 right there, that kind of thing, so that's why --     9     Q Had you ever been to Matt Lord about
10 the perception I have is that these were all         10 bullying?
11 related to a knowledge of where I was using the      11 A I don't recall.
12 bathroom, and it was just various targeted           12 Q Can you tell me anybody at the high school
13 insults, whenever they felt like teasing me about    13 that you went to about bullying?
14 at that time; but there were examples where the      14 A The only clear memory that I have of
15 conversation erred less towards bathroom humor and   15 reporting an incident would have been the one
16 more towards why don't you go to that one, that      16 where the student, you know, referred to me
17 kind of thing.                                       17 incorrectly name wise.
18 Q Can you tell me who said why don't you go          18 Q The one we talked about with the teacher?
19 to that one?                                         19 A Yes, sir.
20 A I really couldn't.                                 20 Q And she addressed it?
21 Q Was that Austin or was it someone else?            21 A Yes. I -- I do not believe that that is
22 A I don't recall, but it was -- the -- the           22 the only incident I ever reported; however, I
                                                 82                                                        84
1 primary harassers were students like Austin and       1 don't have a recollection of any other specific
2 that would frequently hang around with Austin or      2 event of reporting things like that.
3 other students in similar circles to Austin. So I     3      Q Okay. At some point in time you went to
4 mean it was -- it was, you know, a few different      4 Miss Durr and advised her that you wanted to use
5 clusters of people that all sort of ran in the        5 the boys' room, is that right, is that how that
6 same circles.                                         6 started?
7     Q Did you report Austin's remarks or anybody      7      A I don't recall who I approached, but at
8 else's remarks to your teacher or anyone else?        8 some point in time I did approach a member of
9     A I don't recall what I did and did not           9 staff at the high school.
10 report. At that time I sort of had a                 10 Q Tell me what you recall about how -- was
11 significantly diminished faith in the protections    11 it you alone, was it with your mom, was it at
12 that I would have, and so I felt a bit of a sense    12 school, was there an email sent, or how did it go?
13 that it was futile to report this harassment         13 A I don't recall who was with me, and I do
14 because it was so consistent and I had been going    14 not recall who I spoke with, although I believe at
15 to administrators for my whole entire school         15 some point Principal Collins or Nate Collins was
16 career about incredible bullying, and nothing had    16 part of the conversation.
17 ever been accomplished, so I felt like at that       17      In fact, what I do recall of my
18 point it was just not something that I was --        18 conversation with him was I -- actually, so I
19 Q Let me ask you this. Specifically, had             19 suppose I do recall, he was part of this, at least
20 you ever been to Principal Collins about bullying?   20 at some point. I remember expressing to him that
21 A I don't recall.                                    21 it was stigmatizing and embarrassing and also
22      MR. BLOCK: Objection. Are we still              22 detrimental to my instructional time, to have to
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                              22 (85 to 88)

                                     Conducted on October 19, 2018
                                                 85                                                      87
1 travel so far to the nurse's restroom, when my        1     Q And you may or may not have gotten it. It
2 classes on -- in that year were all as far from       2 may have been something that was generated
3 the nurse's office on campus as they could have       3 internally within the school. I just didn't know
4 been, and so it was even farther a journey, and I     4 if you had any recollection of a memo.
5 expressed that it was just -- it was not ideal for    5     A Yes, I do remember that conversation.
6 my needs, and I asked him if I could use the boys'    6     Q Okay. And tell me what you recall.
7 bathroom.                                             7     A Essentially what you said, that it is --
8        At that time he did not commit either way,     8 starting now I can use the boys' restroom. Should
9 I think he told me that he would have to check        9 there be any issues, let us know right away, that
10 with others, and then we spoke again, and he said    10 kind of thing.
11 essentially to go ahead.                             11 Q Okay. October 20th was a Monday. Do you
12 Q Did you -- The word stigmatizing, when is          12 recall whether the first time you used a boys'
13 the first time you ever used that word or ever       13 restroom, when that was that day?
14 heard that word?                                     14 A I would have no idea.
15 A I was a verbose child, so I could have             15 Q Don't remember?
16 been 8. I have no idea.                              16 A No idea.
17 Q With respect to this, do you remember when         17 Q Do you remember which boys' restroom you
18 you first used the term stigmatizing, with using a   18 started using?
19 restroom being stigmatizing?                         19 A No. It was a nonevent for me.
20 A No, sir, I don't.                                  20 Q So when you went in the boys' restroom, I
21 Q Do you think it was your word?                     21 assume you went in a stall every time that you
22 A Yes, of course.                                    22 used the restroom?
                                                 86                                                      88
1     Q Okay. So is it your recollection you said       1     A Yes.
2  that to Mr. Collins when you spoke with him, that    2     Q But as we are sitting here today, you
3 specific word stigmatizing?                           3 can't tell me which one out of the many, if I have
4     A I conveyed that I felt, you know, stigma.       4 got the math, and said here is all the restrooms,
5 I do not know necessarily that I said the word        5 you wouldn't be able to tell me which one --
6 stigmatizing.                                         6     A No.
7     Q Right.                                          7     Q -- on any given occasion?
8     A However, I expressed that I felt that it        8     A No. I had been using boys' bathrooms in
9 identified me as different, as a target, it was,      9 every public place in Gloucester and outside of
10 you know, not right, you know, things which fall     10 Gloucester for probably more than a year at that
11 under stigma; but I also cannot say with certainty   11 point, so this was very natural to me and it was
12 that I did not use the word stigmatizing.            12 not something I felt necessary to commit to
13 Q Sure. Do you remember having a meeting             13 memory.
14 with Mr. Collins and Miss Durr, at which they        14 Q Okay. Did you -- how often were you using
15 prepared a little memo? Have you seen the memo,      15 the restroom?
16 on October 14th, that says you will start on         16 A I suppose with the same frequency that I
17 October 20th and you will report if anything goes    17 was going to the nurse's room beforehand.
18 wrong, and, if there is an incident, that you will   18 Q So two times a day to use the restroom and
19 not increase it, you will come let us know           19 then a few other times to adjust your garment?
20 something happened. Does any of that ring a bell?    20 A Yes, I would say 2 to 4 times a day would
21 A I recall the conversation, I do not recall         21 be a fair sort of ball park.
22 getting any memo or anything about that.             22 Q At any time on any of those occasions in
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                             23 (89 to 92)

                                     Conducted on October 19, 2018
                                                 89                                                     91
1 the first week, which would be the 20th, 21st,       1 sometime in October of 2014?
2 22nd, 23rd, did you have any conversation with any   2     A 2014?
3 student coming in, going out, while in the           3     Q I have a record I can show you, but the
4 bathroom about what are you doing, what are you      4 person's name is blacked out, so I don't know who
5 doing in here, anything?                             5 it was.
6     A No. I had a single conversation with a         6     A Okay.
7 student during that time in the D-Hall bathroom in   7     Q And the allegation is something along the
8 which he asked me if I liked his socks, and that     8 lines of the student was saying something like,
9 was the only encounter that I have ever had in a     9 you know, there is a girl going in the boys' room
10 restroom at Gloucester High.                        10 and you said that's me and then it elevated
11 Q Beginning at the first of your sophomore          11 into -- does that ring a bell?
12 year, did you ever go in the girls' restroom?       12 A It does. The conversation that I had
13 A Absolutely not.                                   13 overheard was actually that the child was speaking
14 Q When did you last use the girls' restroom         14 in explicit and highly, highly sexually
15 at Gloucester High School?                          15 inappropriate detail about my genitals, talking
16 A I began avoiding it before the end of             16 about what I had, what -- you know, how disgusting
17 freshman year of high school, so perhaps sometime   17 I was, how freaky I was, other explicit, you know,
18 towards the middle or end of that year.             18 assumptions or observations or whatever about, you
19 Q Of 9th grade?                                     19 know, possible genital situations and that kind of
20 A Yes, sir.                                         20 thing.
21 Q So the -- that was the second part of that        21       At that time, I had walked over and I said
22 year, in the spring semester, you went into the     22 you really should stop saying things like this,
                                                 90                                                     92
1 homebound status, so it was before that is the       1 because he had identified me as my brother's
2 last time you think you used the girls' restroom?    2 sister, and he -- I was in that class with him,
3     A Yes. I began avoiding it before that           3 and he was aware that I was that person, and so I
4 point, which -- in -- contributed to the overall,    4 was like this is disgusting, you need to stop.
5 you know, complication of remaining at school.       5       At that point actually he stood up, who do
6     Q Because you didn't want to use the girls'      6 you think you are talking to. You know, my
7  restroom?                                           7 position initially was to kind of ask him to like
8     A Right. However, it was not something I         8 please stop, and then his position was to yell and
9 could vocalize to others at that time because I      9 escalate and continue to insult and berate me,
10 was not out, out being that I had not announced     10 which resulted in disciplinary action for both of
11 myself as a boy to others yet.                      11 us.
12 Q And since then, you have not used the             12 Q When was that, do you remember?
13 girls' restroom at Gloucester High School?          13 A No, not other than what you have, what you
14 A No.                                               14 have identified.
15 Q Not at all in the 11th grade, not at all          15      MR. CORRIGAN: Okay. I will go ahead and
16 in the 12th grade?                                  16 get this marked.
17 A No.                                               17      (G. Grimm Deposition Exhibit 1 was marked
18 Q Correct?                                          18 for identification and is attached to the
19 A Correct.                                          19 transcript.)
20 Q Do you recall an incident in your art             20 Q Okay. Take a minute and read that. That
21 class, Miss Bergh, where you and the student got    21 has been marked as Exhibit 1. I am asking you, as
22 into an argument, it would have been in that        22 best you can recall, whether this is the incident
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               24 (93 to 96)

                                     Conducted on October 19, 2018
                                                 93                                                       95
1 we were just discussing or describes the incident     1     Q Okay. And what is his name?
2 we were just discussing.                              2     A I believe he was a grade beneath me and so
3     A So reading this did remind me of a detail.      3 I don't recall.
4 The statement that Miss Bergh had said to me at       4     Q Okay. You -- Tell me about your Phys Ed
5 the time, where she was recommending disciplinary     5 decision. What did you decide to do with Phys Ed
6 action, was that she was positive that it was         6 class?
7 going to be a physical fight. I absolutely            7     A What grade?
8 dispute that, I had had no intentions of              8     Q 10th grade.
9 physically fighting with anybody. I -- my only        9     A 10th grade. I believe that was done
10 position was to say like you -- like stop saying     10 online.
11 these things, and his position was to escalate.      11 Q Why was that?
12      And also importantly, we were on other          12 A Because I was, of course, never going to
13 sides of the table, and neither of us ever moved     13 be allowed to use the correct facilities, being
14 to get closer to each other as well, so I contest    14 the male facilities, and the humiliation of having
15 that there was a possibility of physical fight.      15 to use an alternative option or perhaps even being
16      But I believe that was the grounds under        16 forced into the girls' locker room was something I
17 which she recommended disciplinary action.           17 was unwilling to take on.
18 Q Okay. Do you remember what the                     18      In addition, I was wearing a garment, like
19 disciplinary action was?                             19 I mentioned at the time, to compress my breasts,
20 A I -- I don't -- I don't recall if I was            20 which it was utterly medically necessary and not
21 suspended in or out of school or for how many days   21 something that was optional but that restricted my
22 or if it was just detention or something, I really   22 physical abilities pretty significantly because,
                                                 94                                                       96
1 don't recall, it was something to that effect.        1 of course, the function is that it presses the
2     Q Okay.                                           2 tissue down against your lungs, and so that does
3     A I hadn't -- yes.                                3 restrict some movement, and then, on top of that,
4     Q Had this individual, who you got in the         4 that garment did not pair very well with the gym
5 argument with, had he seen you in the restroom or     5 uniform because the garment was slick and so were
6 had you crossed paths in the restroom?                6 the pants and the shirt, and so with the garment
7     A Not that I was ever aware of. Perhaps in        7 on, the pants would not stay up and that kind of
8 context for this claim it is important in that        8 thing.
9 during the period of time -- in fact -- in fact,      9     Q Where did the garment -- describe the
10 most of these rumors began circulating even after    10 garment for me.
11 I was effectively banned from the boys' bathroom,    11 A A tank top but that is of a somewhat
12 but it became very common for people to create       12 stretchy material but that is nonelastic enough
13 stories of Gavin bathroom encounters ranging from    13 that it forces tissue to compress.
14 fairly bizarre to, you know, just -- I mean, of      14 Q So did you request to do your PE class
15 course, they were all fully fabricated, but          15 online?
16 perhaps that was fueled by a rumor of that nature.   16 A I did.
17 I don't know.                                        17 Q Okay. Was there ever any discussion about
18 Q Okay. My question is did you ever cross            18 doing it any other way?
19 paths with this individual in the restroom before    19 A What I recall of the conversation was that
20 or on October 28, 2014, to your best recollection?   20 I don't recall who I approached truthfully, but I
21 A Well, absolutely -- Well, to my                    21 approached someone and said this is just not going
22 recollection, I do not recall seeing him.            22 to be possible for me, what are my options, and
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                                25 (97 to 100)

                                     Conducted on October 19, 2018
                                                 97                                                        99
1 they at that time had offered the virtual program.    1        MR. BLOCK: Objection. Are you specifying
2     Q Was it the PE teacher or was it your            2 complaints from students, complaints from parents
3 guidance people or was it someone else, as best       3 or both?
4 you can recall?                                       4        MR. CORRIGAN: Either one of those.
5     A I don't recall.                                 5     Q Any personal knowledge you have of any of
6     Q So there was no time in 10th grade you          6  that?   Not what you have heard, --
7 actually attended a physical PE class at school;      7     A Right.
8 is that correct?                                      8     Q -- not what the rumors were, but you know
9     A Not that I can recall.                          9 from someone telling you or you being present,
10 Q Okay. What do you personally know about            10 whatever, where someone made a complaint.
11 any complaints that were received by teachers,       11 A I do not have any direct knowledge of
12 administrators or the Superintendent or the School   12 anyone making a complaint. I do have a
13 Board with respect to you using the boys'            13 recollection of -- I don't recall if it was
14 restroom?                                            14 Collins or one of the guidance counselors or
15 A Well, that question actually prompted me           15 whomever.
16 of a detail that I had previously failed to          16       I recall at some point being told
17 mention. Do you mind if I --                         17 something to the effect of we have had a
18 Q Sure.                                              18 complaint, which time line wise, I would place
19 A It is somewhat connected. When you asked           19 probably towards the end of the 7-week period, the
20 about, you know, if I received any adult ridicule    20 7-week period being, of course, when I was allowed
21 or was it peer ridicule and that sort of thing, at   21 to use the boys' bathroom.
22 both of the School Board meetings, which I           22 Q So the first day you were allowed,
                                                 98                                                       100
1 attended, which they discussed my, you know,          1 according to all the information we have, is
2 restroom usage, the adults in the community           2 October 20th, and you think at some point after
3 present hurled insults, called me a freak, a dog,     3 October 20th, Mr. Collins or someone else said we
4 all sorts of hateful horrible language, and also      4 have had a complaint?
5 many of them went to great lengths to refer to me     5     A I do recall being told by some employee of
6 with female pronouns or honorifics such as young      6 the school that they were -- their knowledge was
7 lady, little miss, ma'am, Mrs., even going so far     7 that there was a complaint.
8 as to, you know, reframe a sentence to where it       8       I was never given any additional details,
9 grammatically was not correct just to say ma'am       9 how many complaints that was, from who it was or
10 another extra time, so that was another example of   10 anything like that; and beyond that, I have no
11 verbal abuse that I received.                        11 knowledge of anything.
12      Then I apologize. Could you restate the         12 Q I mean there is no reason why you would,
13 question?                                            13 as a student, know --
14 Q The question I asked you was are you               14 A Right.
15 personally aware, personally, of any complaints --   15 Q -- who complained of anything like that.
16 I want to exclude anything that was said at those    16      All right. So you start using the
17 meetings, --                                         17 bathroom    on October 20th, and at some point do you
18 A Right.                                             18 become aware that there is going to be a School
19 Q -- the public meetings, that were received         19 Board conversation about the use of a boys'
20 or concerns that were expressed to teachers or       20 restroom by a -- what had been previously
21 counseling or administration at the school or the    21 considered to be a female student?
22 Superintendent or the School Board.                  22 A I was made aware less than 24 hours before
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                             26 (101 to 104)

                                     Conducted on October 19, 2018
                                                 101                                                   103
1 the first School Board meeting because there was a   1 without someone telling my side of the story and
2 Facebook post that went around urging people to      2 there would be no one to do that but us.
3 show up and oppose me essentially.                   3     Q So you and your mother decided that the
4       My mother -- a friend of my mother's had       4 two of you would show up at the School Board
5 forwarded that post to her, and she -- well, and     5 meeting to discuss this restroom use issue?
6 so it was decided at that point that, of course,     6     A Yes, and I independently decided that I
7 we were going to go and -- so that was when I was    7 specifically wanted to make a comment.
8 made aware, less than 24 hours before it was going   8     Q What was your thinking on deciding that
9 to happen, the first meeting.                        9 you wanted to make a comment?
10 Q So the first meeting, I think by all              10 A Well, I had already been identified as the
11 accounts, was November 11, 2014. So less than 24    11 student in question, people that had spoken before
12 hours before the meeting on November 11, 2014, is   12 me had already turned to look directly at me, and,
13 when you first became aware that the issue of the   13 you know, it was not a secret, it was not as if we
14 bathroom/restroom use by a previously female        14 could pretend like we didn't know who the student
15 student who identified male was going to be         15 was, and so my thought process was that people
16 discussed?                                          16 already have identified me as the transgender
17 A By a female -- or by a student assigned           17 child in question, and a decision about my future
18 female at birth, yes.                               18 should not be made without myself at least
19 Q Okay. And how is it you became aware? I           19 expressing my input.
20 know you just told me. Who is this friend of your   20 Q Before you went to the School Board
21 mother's?                                           21 meeting, what information did you have that anyone
22 A I would not know.                                 22 knew who you were, I mean specifically that this
                                                 102                                                   104
1     Q What Facebook post was it, do you remember     1 was about you.
2  whose  Facebook post it was or what it said?        2     A Well, because the community had been
3     A I do not recall who made the post or           3 talking. I mean my peers recognized that,
4 anything to that effect. I just remember that it     4 malicious and friendly, all recognized that I was
5 was a post essentially saying, you know, there is    5 the trans kid. You know, at that point gossip,
6 a girl in the boys' room and everyone show up and,   6 rumors had gotten around, I don't -- I recall
7 you know, make that -- you know, make that stop.     7 getting the sense that there were some comments.
8       And, of course, there were many, many,         8 I don't recall if they were on that thread;
9 many vile comments underneath that post, none of     9 however, I do remember me reading some kind of
10 which I can however remember at this time.          10 social media comment that had identified my -- my
11 Q And who showed you the post?                      11 brother's -- it being my brother's sister, you
12 A My mother.                                        12 know, was the language that was used.
13 Q Tell me about any conversation you had            13 Q So you saw that somewhere?
14 with your mother at that time about the post.       14 A Yes, that was -- that was something I saw
15 A My recollection is that we were frustrated        15 at some point, where someone in the comment thread
16 that we were not informed, in fact, we felt that    16 had identified like there was -- and, to be clear,
17 that was -- that was just wrong, that we had not    17 currently, I am not necessarily speaking about the
18 been informed.                                      18 comment thread underneath that post that went
19      We also basically spoke about next steps,      19 around, there were other, you know, disparaging
20 what  do we do, and both sort of arrived at the     20 social media posts, which were nasty, of other
21 conclusion that no one would be there to support    21 people, that they didn't necessarily get shared as
22 me and they would not have the conversation         22 widely, but in comments like those, I read things
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                             27 (105 to 108)

                                     Conducted on October 19, 2018
                                                105                                                   107
1 like, you know, that is -- that is David's sister    1 proposed policy?
2 or I know that chick or, you know, that kind of      2     A I -- I don't recall exactly. I do
3 thing, so it was understood fairly generally that    3 remember hearing at -- I believe at the first
4 I was known to be the child.                         4 School Board meeting, where one of the members of
5     Q Are you aware of any member of the School      5 the School Board read the proposed policy. I
6 Board who identified you before this meeting, in     6 don't recall if I had seen it before that time.
7 other words, said this is who we are talking         7     Q So your best recollection is the first
8 about, this person?                                  8 time you heard the policy was out loud, it wasn't
9     A During the meeting?                            9 in writing?
10 Q No. Before the meeting.                           10 A To my best recollection, yes.
11 A I didn't have any conversations with any          11 Q Again, that's the best we can do.
12 of them before the meeting.                         12 A Right.
13 Q I understand. My question, though, is are         13 Q At the first meeting, you spoke; correct?
14 you aware of any -- of any information that any     14 A Yes, sir.
15 School Board member identified you before the       15 Q Do you remember how many people spoke
16 meeting as the person about whom this discussion    16 before you?
17 was occurring?                                      17 A I don't.
18 A No. However, one of the members of the            18 Q Was it a large number, small number --
19 School Board, Kevin Smith, was previously a close   19 A It --
20 family friend, who had spoken to my mother, and I   20 Q -- before you got up and spoke?
21 don't know about what, but ahead of the School      21 A I can remember feeling like it was ages
22 Board meeting, and he assured her at that time      22 and ages, but that was -- that could be affected
                                                106                                                   108
1 that he would recuse himself from the vote because   1 by how anxious I was, of course, so I really
2 it was improper for him to make a distinction        2 wouldn't be able to give a good metric.
3 because he knew us.                                  3     Q Did you speak first or did your mom speak
4       He then did not do that and, in fact,          4 first?
5 voted against us instead. He voted, to be clear,     5     A I don't recall.
6 vowed to ban me from the boys' restroom instead.     6     Q Had you prepared your remarks?
7     Q He voted in favor of the resolution?           7     A Yes, I had; however, I went primarily off
8     A Of the proposal that Miss Hook had brought     8 script. I don't -- and I have not ever retained a
9 forward, yes. So there was at least one School       9 copy of what I was prepared to say.
10 Board member who was aware of the identity of the   10 Q So you don't have your original notes?
11 child.                                              11 A I do not.
12 Q You don't have any information that               12 Q When you decided to attend this first
13 Mr. Smith told anyone else that you were the        13 School Board meeting, which was on November 11 of
14 child?                                              14 2014, who else did you discuss that with besides
15 A I don't have any information that that            15 your mom?
16 happened, no. But I -- I also have nothing to,      16 A I don't recall.
17 you know, present that ensures that it was not      17 Q Like you don't -- is it you don't recall
18 something that happened as well.                    18 because it may have been a bunch of people, you
19 Q You just don't know?                              19 just don't know who they are, or you don't think
20 A I don't know.                                     20 you talked to anybody else?
21      (Discussion held off the record.)              21 A I don't believe I spoke to anybody else,
22 Q When did you first see the policy, the            22 but I do not recall that with certainty.
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                              28 (109 to 112)

                                       Conducted on October 19, 2018
                                                   109                                                   111
1      Q Sure. When did you first speak to any           1 you started any hormone therapy at that time?
2 person who was an attorney or who was looking at       2     A I do not -- I do not recall. I know that
3 this from kind of a legal standpoint?                  3 the -- that me and my family were actively working
4      A I do not recall if that happened before         4 on, you know, the goal of getting that treatment
5 the second meeting or after the second meeting, I      5 from -- essentially from the point at which the
6 can't place that.                                      6 rest of my family became aware of who I was, and
7      Q Do you remember how it occurred, like           7 from that point on we looked at next steps being
8 whether it was a phone call or in person?              8 hormone replacement therapy and that sort of
9      A I cannot clearly recall how I was               9 thing, so --
10 initially connected with the ACLU.                    10 Q Where did you receive hormone therapy?
11 Q Was it the ACLU the first people you                11 Who was guiding it, I guess is what I am asking.
12 talked with?                                          12 A A doctor in Richmond at the VCU -- on the
13 A Yes.                                                13 VCU campus. I do not -- she was a pediatric
14 Q Tell me about your recollection of that             14 endocrinologist, I do not recall her name, but
15 first meeting. We've kind of talked about it. So      15 that she was a woman.
16 was it a full house in the meeting room?              16 Q Have you gone back and watched the video
17 A The individual comments, I referenced               17 of either of the two School Board meetings?
18 being called a freak, someone likening me to a dog    18 A Not -- not deliberately. The footage has
19 peeing on a hydrant, those kind of things --          19 been used in other videos that I have participated
20       THE COURT REPORTER: I am sorry. A dog?          20 in, for example, like a voting PSA, where they
21 I couldn't hear you.                                  21 will use a 3-second clip or whatever; however, I
22       MR. CORRIGAN: Peeing on a hydrant.              22 have not watched those clips from start to finish
                                                   110                                                   112
1      A A dog urinating on a hydrant.                   1 at any point.
2        THE COURT REPORTER: Thank you.                  2     Q Do you have any recollection of how many
3      A Comments like that, I do not recall if          3 people spoke at either occasion?
4 they were in the first or second meeting.              4     A No.
5      Q I think it was the second, but I am just        5     Q In your lawsuit, on paragraph 53, it says
6 adding, your recollection is what matters.             6 the policy does not define biological gender and
7      A Right. However, in the first meeting,           7 the term has no common or accepted meaning. There
8 what I do recall is that there were fewer people       8 are many biological components of sex, including
9 than in the second meeting, but that there were        9 chromosomal, anatomical, hormonal and reproductive
10 still -- it still seemed fairly full.                 10 elements, some of which could be ambiguous or in
11 Q And do you remember where -- did other              11 conflict within an individual, either because that
12 students speak at the first meeting, or, again, do    12 individual has intersex traits or because that
13 they run together?                                    13 individual has undergone medical care for gender
14 A I -- I really -- they -- to some extent,            14 dysphoria.
15 they do run together. I do not recall if any          15      That's what the paragraph says. So I have
16 student spoke at the first meeting.                   16 some questions that I want to ask you, just to
17 Q Do you remember what happened after the             17 make sure I am clear and that the record is clear
18 first or the result at the first meeting, what the    18 on this.
19 School Board did?                                     19      Do you have intersex traits?
20 A They postponed the decision to rule for             20    A  I have never been diagnosed as intersex.
21 the next meeting, following.                          21 Q The terms that are used here, chromosomal,
22 Q At this time, on November 11 of 2014, had           22 anatomical, hormonal and reproductive elements,
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                                29 (113 to 116)

                                     Conducted on October 19, 2018
                                                 113                                                     115
1 what is your understanding of your chromosomal        1      A Okay.
2 elements?                                             2      Q That's what I am trying to understand.
3     A I -- well, I was assigned female at birth,      3      A And my apologies, I hate to ask you to
4 so I would assume that there are two X                4 restate this, but just because there are some
5 chromosomes; however, differences in that are very    5 dialogue and my train of thought has been
6 common, and often you go your whole life without      6 disrupted, but, please, I'm sorry --
7 knowing them, so, to my knowledge, XX; however, I     7      Q I don't mind at all.
8 don't know that that's ever been formally tested.     8      A Thank you, sir.
9     Q How about anatomical elements. What is          9      Q Because this is not a normal type of
10 your understanding of your anatomical elements?      10 question that gets asked in a deposition, I can
11 A With respect to what, sir?                         11 tell you.
12 Q With respect to the many biological                12 A Right.
13 components of sex.                                   13       (Recess from 12:10 p.m. to 12:15 p.m.)
14 A Do you mind rephrasing the question?               14 Q All right. So the question has to do with
15 Q Again, the allegation is there are many            15 your understanding of whether -- The term
16 biological components of sex including               16 biological gender is what is in the policy, of
17 chromosomal, anatomical, hormonal and reproductive   17 course; and the allegation is there are many
18 elements, some of which could be ambiguous or in     18 biological components of sex including, I asked
19 conflict within an individual, either because that   19 you about chromosomal, and you have answered as
20 individual has intersex traits or because that       20 best you understand, which is all I am asking,
21 individual has undergone medical care for gender     21 this is not you kind of speaking as a lawyer, you
22 dysphoria.                                           22 are not speaking as a doctor, you are speaking as
                                                 114                                                     116
1       So the question I am asking is, with            1 Gavin.
2  respect  to the anatomical elements, your            2       So the question is, with respect to your
3 particular anatomical elements, is there any          3 anatomical elements, some of which could be
4 indication, I guess, reading this paragraph,          4 ambiguous or in conflict, what is your
5 intersex traits, which I think we've said there       5 understanding of your anatomical elements?
6 isn't, and then other ambiguities of any sorts?       6     A My understanding of my anatomical elements
7       MR. BLOCK: I am going to object, before         7 are that -- well, first and foremost, the --
8 you answer, which is that this is a legal             8 growing up, even when I still had long hair and
9 allegation in the Complaint, not a prior statement    9 would wear girls' clothing, I would be asked
10 by Gavin, so, you know, you can -- he can answer     10 sometimes by other students, I remember one time
11 to the extent he is saying his understanding of      11 on the elementary school bus, some kid asked me if
12 those terms but --                                   12 I was a boy or a girl, and at that time I was even
13      MR. CORRIGAN: Absolutely.                       13 presenting as a girl, and that has persisted
14      MR. BLOCK: But he is not the author.            14 throughout my life.
15      MR. CORRIGAN: That's all I am asking.           15      As soon as I cut my hair, I was gender
16 A But pardon me for still being confused,            16 male pretty much in every facet of public life,
17 but are you asking me what my understanding of       17 and so at that point I looked pretty much like a
18 that would be?                                       18 boy, even before hormone replacement therapy.
19 Q Yes. With respect to -- I am breaking it           19      So -- so my understanding of that would be
20 down into chromosomal, anatomical, hormonal and      20 that I suppose I did look masculine enough that,
21 reproductive because that's how it is broken down    21 for example, when I did go into women's restrooms,
22 in the allegation.                                   22 I was chased out or scrutinized or yelled, you
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                              30 (117 to 120)

                                     Conducted on October 19, 2018
                                                117                                                    119
1 know, you are not supposed to be in here, that        1 person assigned female at birth, that it delayed
2 happened a few times in public, where women would     2 treatment for hormone replacement because I was so
3 say that I was in the wrong place and I needed to     3 naturally high in testosterone, that they thought
4 leave.                                                4 there could be another issue.
5     Q All right. How about specific -- your           5      Q When they said they thought there could be
6  specific -- I guess that goes over to reproductive   6  another   issue, what was the other issue they
7 elements.                                             7 thought there could be?
8       Same question. What are the -- your             8      A Perhaps a tumor on my pituitary gland and
9 reproductive elements.                                9 increasing testosterone production or polycystic
10 A If I may clarify, are you asking what              10 ovarian syndrome, which would increase
11 procedures I may or may not have had?                11 testosterone production in some people. I was
12 Q Sure.                                              12 tested and was cleared of everything.
13 A Okay. I do not have breasts, and I do not          13 Q But you just naturally had higher levels
14 have the ability to bear children because of         14 of testosterone than most females?
15 hormone replacement therapy, basically making that   15 A Most people assigned female at birth, yes.
16 not something that I can do.                         16 Q All right. We got through that. All
17 Q Let's go back to on November 11, 2014 and          17 right.
18 December 9, 2014, in terms of your reproductive      18       After the November 11 meeting, there is
19 elements, what was the status then?                  19 a -- this is paragraph 57 of the Complaint -- it
20 A In 2014 you said?                                  20 talks about the press release and the plans to
21 Q Yes, sir.                                          21 designate single stall, unisex restrooms, to give
22 A That would have been that I had present            22 all students the option for even greater privacy.
                                                118                                                    120
1 breasts and was by -- I had yet to go through         1         Do you remember becoming aware of that in
2 hormone replacement therapy; however, I -- again,     2 this time frame, that the School Board had
3 I used a chest-binding garment every single           3 announced that they were going to be doing that?
4 solitary time I stepped out of the house, so the      4      A What I was aware of in that situation -- I
5 appearance to pretty much everyone was that I did     5 heard the announcement by the School Board at that
6 not have breasts.                                     6 time. My recollection is that they announced that
7     Q Okay. What about the actual reproductive        7 the restrooms were ready; however, I was aware of
8 elements at that time?                                8 their construction before that point because they
9     A Well, I had gone -- at that point I had         9 were, you know, being constructed while we were
10 gone through female puberty and had done nothing     10 going to school, and, in fact, those restrooms,
11 to disrupt the functions of those organs, so those   11 however, were as they were stated to be completed,
12 were fully functioning.                              12 they were absolutely not completed or usable for I
13 Q Okay. Then the last one is hormonal is             13 think around a week after the statement was that
14 the other term that is used in the description of    14 they were ready.
15 the many biological components of sex.               15 Q Sure. In fairness, the press release
16      What are the hormonal elements in December      16 occurs after the November 11 meeting, that they're
17 or November   11th and December 9th of 2014?         17 going to do it, and then we have documents in the
18 A Well, the hormonal elements would be that          18 case that show when they bid it out and somebody
19 I was yet to -- I was not yet receiving              19 took the job and then the job was done, and it
20 testosterone injections and that my body was         20 is -- it is December, possibly even later, when it
21 producing estrogen; however, that my free            21 is actually completed.
22 testosterone levels were elevated enough for a       22 A So I misunderstood --
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                               31 (121 to 124)

                                    Conducted on October 19, 2018
                                                121                                                     123
1     Q My question is when did you become aware        1 me not allowed, not permitted to be with my peers
2 they were going to do that.                           2 in common spaces.
3     A Yes, sir. I misunderstood. Press release        3        In addition to that, the unisex restrooms
4 wise, I thought you were referring to what was        4 were all -- were mostly all clustered together and
5 said at the meeting, I apologize.                     5 not really very much closer than the nurse's
6       When I became aware that those bathrooms        6 office from my D-Hall classes, and so the idea was
7 were being constructed was I suppose when they --     7 that they were more convenient, but, in fact, they
8 when the construction began, which was before the     8 were not.
9 second School Board meeting, as far as I can          9     Q Okay. Who did you discuss this with in
10 recall.                                              10 this initial time frame?
11 Q Okay. When you became aware that they              11 A This initial time frame?
12 were, in fact, going to create single stall,         12 Q Did you discuss it with your mom, did you
13 unisex restrooms for all students, not designated    13 discuss it with anyone else? I am talking about
14 Gavin's restroom, but the statement is for all       14 the time frame around November 11, before the
15 students, did you consider that as whether that      15 work -- before it is done, the fact it is going to
16 would meet your needs?                               16 be done and whether you are going to continue to
17 A Absolutely not.                                    17 object.
18 Q And what did you consider? What did you            18       If they're going to do this, it is
19 decide, who did you speak with about that?           19 conceivable that someone in your position might
20 A I -- I don't recall who I approached or if         20 say it is not what I want but that's good enough,
21 I approached anyone from school at that point. I     21 but you reached the conclusion that -- it was not
22 believe somewhere in that time period was when I     22 what you wanted, so who were you talking to about
                                                122                                                     124
1 was contacted -- we -- my family was in contact       1 that at that time?
2 with the ACLU, I -- my recollection at the time       2     A I -- it wasn't something that I discussed
3 was that was the final decision, and there was        3 in terms with anybody in terms of, you know, hey,
4 nothing -- no one I could talk to and nothing I       4 Mom, what should I do. It was more like -- for
5 could do to change that within the school.            5 example, I approached my mother, and I said I
6     Q What about the idea of just going along         6 cannot be discriminated against in this way, I
7  with  that and saying I can live with this           7 cannot go for three years of my high school career
8 alternative, this single stall, unisex restrooms,     8 being shoved off into, you know, a converted broom
9 don't have to go to the girls' room, I can -- I       9 closet where only I am mandated to go.
10 can go to these other restrooms.                     10       That -- staring down three years of that
11 A Part of -- so certainly, the language was          11 was so devastating to me, that there was not a
12 that they were for all students to use; however, I   12 question of if or not I would stand for that, so
13 was the only student mandated to use them, I was     13 when I had conversations with, for example, with
14 the only student that had no option in the school    14 my mother about next steps, I said this is wrong,
15 other than in a single stall restroom, and that      15 this hurts me, what can we do.
16 was part of the reason why I did not think that      16       Those were the conversation that we had.
17 was an appropriate thing to go along with.           17 Q Did you ever talk to any other transgender
18       The other reason being I am a boy and it       18 youths, not necessarily in Gloucester, but just
19 felt to me that it was humiliating and               19 anywhere, about restrooms and about -- again, in
20 stigmatizing for the school to or not the school     20 this time frame between November 11 and
21 perhaps, the School Board to take the position       21 December 9, accommodations, whether it -- how big
22 that there was something wrong with me that made     22 of a deal this is, how much trouble this is, that
                                         PLANET DEPOS
                            888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                                32 (125 to 128)

                                    Conducted on October 19, 2018
                                                125                                                     127
1 kind of thing?                                        1 offended.
2     A I did not.                                      2      They generally all -- generally speaking,
3     Q Okay. Were you talking to your counselor        3 they all came from a viewpoint that I was a girl,
4 or other -- not school counselor but the person       4 which is offensive to me, but then, for sure,
5 you were consulting with, Miss Griffin or someone     5 there was a minority of those who were
6 else about it?                                        6 specifically malicious, for example, like the
7     A I -- I didn't -- I don't -- I didn't seek       7 hydrant.
8 counsel from them. I do not recall any individual     8    Q At any point did you regret going forward
9 conversations that I had with any of my mental        9 for yourself, like appearing at the first meeting,
10 healthcare providers.                                10 appearing at the second meeting?
11 Q It was clear to you from the start, this           11 A Absolutely not.
12 was not an option that you were interested in?       12 Q Why not?
13 A Yes. If I may.                                     13 A I understood that, if I did not, that that
14 Q Sure.                                              14 conversation would be held without me and with no
15 A Part of that -- part of that                       15 one to support me, and if it is a conversation
16 decision-making process was also that for that       16 about my future, I felt that I should be included.
17 7-week period, where I was respected as a boy and    17 Q It says, in paragraph 60, you felt like
18 able to use the boys' bathroom, I was -- I was       18 you had been turned into a public spectacle.
19 excited about the prospect of living out the rest    19     If you had not appeared, would you have
20 of my school year as just another student, without   20 been a public spectacle?
21 having to face down discrimination every time I      21 A I believe so.
22 had to use the bathroom, and that 7-week sort of     22 Q How so?
                                                126                                                     128
1 grace period was when I was most comfortable in       1     A The community, like I stated previously,
2 that school, and so having experienced that and       2 the community was already aware of who it was that
3 then to have it taken away was part of the reason     3 was in question, the rumors had already spread.
4 why I was aware that it just was not -- it was        4       I was in the position where it was common
5 just not acceptable for what I thought was            5 knowledge, to my understanding, it was my
6 correct.                                              6 understanding that the community -- it was
7     Q Again, moving through the Complaint,            7 community common knowledge that I was the
8 paragraph 59 talks about the second meeting at        8 individual, and I was willing to assume additional
9 which a speaker calls you a freak, a dog urinating    9 risk just because I had already been -- I had
10 on hydrants, that kind of thing.                     10 already been discriminated against, I had already
11      Do you have a recollection of there being       11 been humiliated, I had already been gossiped about
12 approximately  28 to 30 people who spoke?            12 widely, and I felt that not speaking on my behalf
13 A That's not a number I would contest, but I         13 would not have served me.
14 didn't count.                                        14 Q Have you ever been in the single stall
15 Q Do you remember how many of them you felt          15 restrooms?
16 like were disrespectful towards you?                 16 A Not that I can recall.
17 A I felt that barring the party that was             17 Q Okay. I mean have you seen the layout?
18 with me and one individual, who seemed fairly        18 A Yes, I -- yes.
19 supportive, perhaps neutral, I feel like every       19 Q How did you see the layout, if you didn't
20 single -- every other person was absolutely in       20 go in?
21 opposition. Of those people, I mean the              21 A I mean I looked, the door was open and I
22 statements were all, you know, I felt personally     22 looked. Well, perhaps may I reframe? I never
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                              33 (129 to 132)

                                       Conducted on October 19, 2018
                                                   129                                                   131
1 used them.                                              1 school because it didn't feel like a safe or
2     Q Right.                                            2 welcoming environment, and, as a result of that
3     A But, of course, I looked once or twice,           3 anxiety and as of holding that urine, I had
4 just to see what they look like, but I did never        4 urinary tract infections pretty consistently off
5 use them.                                               5 and on through high school, to the extent that I
6     Q There is a claim in here that no one else         6 assumed that it was just a problem that I, as a
7 ever used them. Do you know whether other people        7 person, have; however, as soon as I left high
8 used those restrooms or not, I mean of your own         8 school and, of course, used bathrooms freely, that
9 personal knowledge?                                     9 problem disappeared.
10 A The -- the area that those bathrooms were            10 Q You had mentioned safe and welcoming
11 positioned in was visible from where I would           11 environment. The bathroom that you used at school
12 often, me and my friend group would often sit for      12 when you went was in the nurse's office; is that
13 lunch, and I never really saw any traffic in that      13 right?
14 time. Of course, I did not monitor those               14 A Yes.
15 bathrooms 24/7, and I could not say that they were     15 Q Was that unsafe?
16 never used ever; however, it did not appear to be      16 A The nurse's office bathroom was not
17 a high traffic area.                                   17 unsafe. When I say safe and welcoming
18 Q All right. After the second meeting, on              18 environment, I am speaking about the broader
19 December 9, word was passed to you about what the      19 culture of the bathroom policies in the school
20 decision was, and you had a meeting, I think with      20 and -- and of, you know, being fearful to opening
21 the principal, is that right, or do you recall?        21 myself to more ridicule, you know, like I said,
22 A I don't recall.                                      22 when I take so long or when students see me go
                                                   130                                                   132
1      Q Okay. Do you remember having any                 1 into the nurse's office bathroom, as well, if I
2  conversation    with anyone about here is the system   2 may clarify, how the nurse's office is set up is
3 going forward, you are not going to be allowed to       3 that, to go to the bathroom, you walk through sort
4 use the boys' restrooms any more, you can go in         4 of an infirmary, and so students may see me go
5 the ladies room or you can go to these three            5 into the bathroom, you know, as opposed to, you
6 single stall or the nurse's office?                     6 know, being at the nurse for any other reason, and
7      A I -- I -- I do recall that conversation          7 so that identifies me, you know, in my opinion,
8 with Nate Collins.                                      8 per my anxiety, that felt to me like that was
9      Q Okay.                                            9 identifying me, again, as a student who was not
10 A The conversation where he explained the              10 capable of using shared spaces and I had to go to
11 new parameters.                                        11 this place.
12 Q Okay. From that point forward, did you               12 Q So if you went to the hallway where the
13 follow the parameters?                                 13 three single stalls are, there is not a lot of
14 A Yes.                                                 14 classrooms there; is that right?
15 Q One of the allegations in here is that you           15 A Yes, it is not in a hallway that has many
16 had painful urinary tract infections. Is that --       16 classrooms.
17 tell me about that.                                    17 Q So the likelihood of encountering another
18 A I had -- so part of the anxiety in school            18 student outside of lunch time would be pretty
19 was that, of course, the trip is long, I don't         19 minimal, wouldn't it?
20 want to miss instructional time and it is              20 A No, sir. I mean students, for whatever
21 embarrassing, and so often times, I would just do      21 reason, may be walking down the hall at any time,
22 my best to avoid having to use the bathroom at         22 to go to the office, to go to another class. I
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                              34 (133 to 136)

                                       Conducted on October 19, 2018
                                                    133                                                  135
1 mean there is pretty consistent foot traffic in         1 Complaint.
2 the hallways throughout the day.                        2       Did any doctor ever diagnose you as having
3     Q All right. Is there something about going         3 urinary tract infections?
4 into a communal restroom that you wanted to have        4     A I -- I do not recall if there had ever
5 that experience?                                        5 been a formal diagnosis.
6     A I --                                              6     Q Did you seek treatment?
7     Q I am not asking that facetiously. I mean,         7     A I -- I used over-the-counter solutions
8 literally, an argument could be made, having a          8 designed for urinary tract infections, which
9 single stall restroom is preferable to going in a       9 improved the condition.
10 joint restroom and going to the bathroom.              10 Q What did you use?
11 A Perhaps not when it is a discriminatory              11 A One example being a medication called Azo,
12 practice. I -- There was no aspect of the              12 that is A-Z-O.
13 communal nature of the men's bathroom that I was       13 Q Did any doctor ever prescribe anything for
14 attracted to, it was the fact that I was a male        14 you for urinary tract infections?
15 student and that is where the male students go to      15 A I do not recall.
16 the bathroom, and, you know, anything short of me      16 Q Did any doctor ever tell you that your
17 doing that communicated to me that, you know, not      17 urinary tract infections were caused by your not
18 necessarily the school, the School Board's             18 using the restroom during the day at school?
19 decision, but that the administration felt that,       19 A I do not recall.
20 in fact, my identity was not correct and,              20 Q So when you say you do not recall, do you
21 therefore, I was not permitted to be in the spaces     21 ever remember speaking to any doctor at any time
22 that other boys were permitted to be in.               22 about urinary tract infections?
                                                    134                                                  136
1     Q Let me ask you this question. If you had          1      A I do not recall if I did or did not, but I
2  been  allowed to go in the boys' room or the single    2 also do not recall not having seen a doctor. I --
3 stall restroom, would you have ever used the            3 I -- it may have come up in an appointment, I just
4 single stall restrooms?                                 4 do not recall definitively enough to say yes or
5     A No, I would go in the boys' room because          5 no.
6 they were closer to my classes.                         6      Q Okay. Where does this notion come from
7     Q What about if you were at lunch time and          7  that  you have urinary tract infections because of
8 it was closer to your class to use the single           8 not using the restroom as frequently as you felt
9 stall?                                                  9 like you might have needed to during the day?
10 A Perhaps in that case, if it was the                  10 A In part, because it is -- as I understood
11 closest option and I wasn't being actively forced      11 it, it is something that is -- can be known to
12 to use those and those alone, but I mean the --        12 increase urinary tract infections.
13 again, for example, if I was in D-Hall, where          13        In addition, the second that I was in an
14 those bathrooms are, it's almost as far as going       14 environment for any extended period of time where
15 to the nurse's office, I would, of course, use         15 I did not have restrictions for bathroom use, for
16 those.                                                 16 example, summer vacation or post graduation, the
17      MR. CORRIGAN: Sure. I understand.                 17 problem eliminated itself entirely.
18      Lunch is here?                                    18 Q Okay. During your 11th grade year, did
19      (Recess from 12:35 p.m. to 1:15 p.m.)             19 you use the restroom regularly then?
20 BY MR. CORRIGAN:                                       20 A I --
21 Q Now, the urinary tract infections, we                21        MR. BLOCK: Objection. If you could
22 talked about that. It is in paragraph 68 of your       22 specify    a time period within that year.
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                                 35 (137 to 140)

                                       Conducted on October 19, 2018
                                                    137                                                      139
1     Q Just during the year, in 11th grade.              1     Q Do you remember the fall or spring
2     A I suppose I don't understand the question.        2 semester?
3 Are you asking did I use the bathroom?                  3     A No, I do not.
4     Q Regularly.                                        4     Q Where were you?
5     A Do you mind reframing?                            5     A I was in a -- a VCU hospital.
6     Q Sure. In the 11th grade, where did you            6     Q What was it that resulted in you spending
7 attend school?                                          7 time at a VCU hospital?
8     A Gloucester High School.                           8     A I had -- I was struggling with mental
9     Q During any part of that school year, did          9 health.
10 you go to T.C. Walker and were you part of the         10 Q What was the struggle?
11 SOAR or some other program?                            11 A Do you mind reframing the question?
12 A Yes. I don't recall what it was called,              12 Q You said you were struggling with mental
13 however, the program.                                  13 health, that's why you were hospitalized at VCU,
14 Q Tell me what you recall, what part of the            14 for an extended period of time during 11th grade.
15 year you were at Gloucester High School and what       15      I am trying to figure out what was the
16 part of the year you were at T.C. Walker or some       16 issue, what was the mental health issue that you
17 other location.                                        17 were struggling with?
18 A I don't recall when I went to T.C. Walker.           18 A I see. I am sorry. I misunderstood you
19 I -- I -- I don't recall at what point in that         19 the first time.
20 school year that I started going to T.C. Walker.       20      I was admitted for suicidality and treated
21 It coincides with a month-long absence from            21 for a range of things including depression,
22 school, and following that I returned in the           22 anxiety, suicidality.
                                                    138                                                      140
1 capacity of the program at T.C. Walker.                 1     Q We are here on this case, obviously. Does
2     Q Okay. Let's go back and talk about the            2 any of that relate in your mind to the bathroom
3 foundation. The 10th grade, your entire 10th            3 use/restroom use at Gloucester High School?
4 grade year, you were at Gloucester High School; is      4     A Yes.
5 that correct?                                           5     Q In what way?
6     A To the best of my recollection, yes.              6     A It -- to be -- to have to go to an
7     Q Was there any extended absence during your        7 environment every single day, five days of the
8 10th grade year?                                        8 week, where I felt unsafe, the environment made me
9     A I don't recall.                                   9 anxious, I didn't feel respected, it had a massive
10 Q All right. 11th grade. We have already               10 impact on my overall mental health and ability to
11 talked a little bit, and some portion of that year     11 function.
12 you were at T.C. Walker, which is a separate           12 Q In what way does the restroom,
13 building in a -- in a separate program; is that        13 specifically the restroom use make you feel
14 correct?                                               14 unsafe?
15 A Yes, sir.                                            15 A It -- the policy of segregating me from my
16 Q Was there also an extended period of time            16 peers sets a -- an environment where I understand
17 when you were out of school?                           17 that I will not be fully respected as who I am,
18 A Yes.                                                 18 and that contributes to an overall feeling that it
19 Q Okay. When was that?                                 19 is not an environment I will be safe in, it is
20 A I do not recall the date.                            20 not, and by safe, I do not mean fear of my peers
21 Q Fall of 2015?                                        21 doing anything or anything to that effect, I mean
22 A I don't recall.                                      22 mentally safe as in I did not feel confident that
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               36 (141 to 144)

                                     Conducted on October 19, 2018
                                                 141                                                     143
1 was an environment where my best interests were       1     A Yes, sir.
2 kept at heart and where I was able to function in     2     Q Was there a faculty advisor for that
3 a way that was most conducive to my mental health     3 group?
4 and success.                                          4     A Yes.
5     Q Did you have check-ins with any of your         5     Q Who was that?
6  counselors during this school year?                  6     A Matthew Lord.
7       MR. BLOCK: During his junior school year?       7     Q So when you had meetings, was Mr. Lord
8       MR. CORRIGAN: Yes.                              8 typically there?
9     A I don't recall if it was during -- if I         9     A Are you asking if those meetings took
10 had any during junior year.                          10 place at the Equality Club meetings?
11 Q Did at any point, and then let's talk              11 Q I am asking if the Gay-Straight Alliance
12 about 10th, 11th or 12th grade, did you check in     12 or Equality Club had a meeting, would Mr. Lord be
13 with any of the counseling staff, specifically       13 present?
14 Miss Durr and Mr. Lord?                              14 A I don't recall that -- oh, pardon. I
15 A I believe -- I believe there were                  15 misunderstood what you were asking.
16 instances where I -- we had had a -- a brief         16     He was present for all of our -- you know,
17 meeting, to touch base, a few different times. I     17 we met like once a week after school, and he was
18 don't recall with who, was it Miss Durr or           18 present every time.
19 Mr. Lord, I don't recall exactly, but --             19 Q What time of day would you meet?
20 Q Were you a member of any clubs?                    20 A I don't recall exactly the time, it was
21 A I was the -- I believe vice president of           21 after school hours.
22 the Gender and Sexuality Alliance or, rather, we     22 Q Okay. Where would you meet?
                                                 142                                                     144
1 called it the Equality Club, I do not recall what     1     A I don't recall.
2 year that I was in the position.                      2     Q How many people approximately would attend
3     Q Gender and Sexuality Alliance, GSA?             3 the meetings? I mean I am trying to see, is it 5
4     A Yes, sir.                                       4 or 20, 50?
5     Q But y'all called it the Equality Club?          5     A Between 5 and 10 --
6     A Yes, sir.                                       6     Q Okay.
7     Q Was it actually known as the Equality Club      7     A -- traditionally.
8 or was that kind of a nickname?                       8     Q Were the other members people you
9     A Well, when I began in the GSA, it was           9 identified as your friends, or were there people
10 called the Gay-Straight Alliance, and I personally   10 besides that?
11 raised the concern that that did not honor the       11 A Not necessarily. I was acquainted with
12 diversity of students that might seek the service,   12 most of them but was not close personal friends
13 and so at that time we called it the Equality        13 with any of them that I recall.
14 Club.                                                14 Q What would you -- what would the
15 Q Was it formally changed to Gender and              15 meetings -- What would happen at the meetings?
16 Sexuality Alliance at any point?                     16 A I really don't remember.
17 A GSA currently stands for Gender and                17 Q I mean conversation, were there
18 Sexuality Alliance only, as far as their national    18 activities?
19 branding goes.                                       19 A I don't recall. I -- I really couldn't
20 Q But back when you were in 10th, 11th, 12th         20 tell you. The only thing I do recall is that
21 grade, it was Gay-Straight Alliance and then later   21 ahead of something like the Day of Silence, we
22 Equality Club?                                       22 discussed what our role would be in that, but, as
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                              37 (145 to 148)

                                      Conducted on October 19, 2018
                                                   145                                                   147
1 far as traditional meetings, I don't recall.           1 so that I would not have to use the restroom while
2     Q What was the Day of Silence?                     2 I was there, because I did not have an option, on
3     A The Day of Silence is a day designated           3 that -- on the football field, you know, in that
4 nationally, not necessarily not a national             4 campus; however, there were a few occasions where,
5 holiday, but it is a designated day where students     5 regardless, I did end up having to use the
6 can voluntarily remain silent and, in so doing,        6 bathroom, and I was forced to leave.
7 recognizing the people, LGBTQ people who have been     7     Q Tell me about those occasions, when you
8 either silenced or victims of violence because of      8 say you were forced to leave, what did you do?
9 who they are, and so it is just a day of               9     A On one occasion, I had a friend drive me
10 remembrance.                                          10 down the road to, it is either Lowe's or Home
11 Q The idea is those people have been                  11 Depot that is on the corner, so that I could use
12 silenced so we are going to be silent?                12 the bathroom there. On another occasion, I
13 A Yes.                                                13 believe my mother just picked me up.
14 Q Mr. Lord, was he somebody at these                  14 Q When your friend drove you, did you go
15 meetings who made you feel welcome?                   15 back to the game?
16 A Yes, I would say so.                                16 A I -- I -- we did. I was with a group of
17 Q Have you kept up with him at all since you          17 friends and that friend was the person who was
18 left?                                                 18 driving all of us.
19 A The only further correspondence that I              19 Q So you left the game and then came back?
20 have had is to request transcripts, when I went to    20 A Yes, after I had used the bathroom
21 apply for college.                                    21 offsite.
22 Q Any conversation at all with him other              22 Q Did you do anything else while you were
                                                   146                                                   148
1 than that?                                             1 out besides go to Lowe's or Home Depot and use the
2     A Not that I can recall.                           2 restroom?
3     Q Did you feel like he was supportive of you       3     A Not that I can recall.
4 as a student and a person in the Gloucester County     4     Q Did you stop and get something to eat,
5 High School?                                           5 anything like that?
6     A I did.                                           6     A Not that I can recall.
7     Q One of the paragraphs in here talks about        7     Q The allegation is, in December 2014, you
8 football games. Did you ever go to any football        8 began hormone therapy. Where did you begin the
9 games?                                                 9 hormone therapy?
10 A I did.                                              10 A At a -- it was -- a VCU facility.
11 Q How many?                                           11 Q Okay. You mentioned a pediatric --
12 A I wouldn't have a number for you.                   12 A Endocrinologist.
13 Q I mean I guess we are talking three                 13 Q -- endocrinologist.
14 seasons, your sophomore year, your junior year,       14 A Yes, sir.
15 your senior year. Did you attend more than one        15 Q Do you remember that person's name?
16 game --                                               16 A I do not.
17 A Yes.                                                17 Q How did that work in terms of how did you
18 Q -- each year?                                       18 do hormone therapy, what is physically involved
19 A Yes.                                                19 with that?
20 Q It says here that you went home early.              20 A Well, you must first get a recommendation
21 Was that always the case?                             21 from a professional saying that, in fact, you --
22 A I tried very -- I tried very hard to plan           22 that the person is trans and hormone replacement
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                                38 (149 to 152)

                                     Conducted on October 19, 2018
                                                 149                                                      151
1 therapy is the best practice for having them live     1 issued a state ID card in June 2015, which would
2 happily.                                              2 have been at the end of your sophomore year; is
3     Q Who gave you that recommendation?               3 that correct?
4     A That would have been Dr. Lisa Griffin.          4     A Yes, sir.
5     Q Okay.                                           5     Q Tell me about that process.
6     A And then once you produce those or that         6     A I -- I don't really recall. I -- as far
7 document to the doctor willing to administer the      7 as I remember -- I don't remember what
8 medication, they will walk you through how do --      8 supplementary documentation I had to provide to
9 it is an injection, subcutaneously meaning in the     9 prove that I was permitted to have a male
10 fat rather than in the muscle, and they walk you     10 designation on that ID; however, I do recall that
11 through how to administer that injection; and,       11 there was some kind of supplementary information
12 from that point on, I self-administered an           12 that I had to provide. I don't recall if it was
13 injection.                                           13 mailed in or brought up physically, but then,
14 Q How frequently?                                    14 after that point, it was just a matter of going to
15 A Once a week.                                       15 the DMV and taking the picture and receiving the
16 Q How frequently did you see the pediatric           16 card.
17 endocrinologist?                                     17 Q So the actual receiving of the card, you
18 A In the first year or so, as the process            18 remember being at the DMV, having a picture taken,
19 was beginning, fairly often, I don't recall          19 and them handing you a card?
20 exactly with what frequency but fairly often; and,   20 A Yes. Well, to clarify, I don't recall if
21 following that, we haven't been back in -- from      21 I was handed the card at that time, but I remember
22 the point in which the dosage of my medication was   22 I had to be at the DMV for part of that process.
                                                 150                                                      152
1 agreed upon and stable, we have not been back.        1     Q And did anyone accompany you?
2     Q Are you still taking it?                        2     A My mother.
3     A Yes.                                            3     Q Chest reconstruction surgery in June 2016;
4     Q How frequently do you take it?                  4 is that correct?
5     A Once a week.                                    5     A Yes.
6     Q Still the same?                                 6     Q Who performed?
7     A Yes.                                            7     A Dr. Hope Sherie.
8     Q Is it something that will continue for the      8     Q How do you spell Sherie?
9 rest of your life kind of thing or foreseeable        9     A S-H-E-R-I-E.
10 future, or how does that work?                       10 Q Was that at VCU?
11 A I -- I will take it for as long as I               11 A No. That was not at VCU.
12 desire, and for my purposes that would probably be   12 Q Where was that?
13 for the rest of my life.                             13 A That was in either Charlotte or
14 Q When did you last see the endocrinologist?         14 Charlottesville, I don't recall -- I have the
15 A I really wouldn't have any way of telling          15 names mixed up, but it was in North Carolina.
16 you.                                                 16 Q Okay. Was that a double mastectomy
17 Q Approximately, sophomore year, junior              17 essentially?
18 year, senior year?                                   18 A Yes.
19 A I --                                               19 Q What documentation or other information
20 Q Don't recall?                                      20 did Dr. Sherie require before she performed that
21 A I don't recall.                                    21 surgery?
22 Q In paragraph 74, it talks about the DMV            22 A As I was a -- I believe, if I am recalling
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                               39 (153 to 156)

                                      Conducted on October 19, 2018
                                                  153                                                     155
1 correctly, I was -- pardon me. I am sorry.            1     A I don't recall.
2       Do you mind reminding me of the date?           2     Q Did you present these documents, any of
3     Q Yes. June of 2016 is what it says.              3 these documents, the ID card or the order from the
4     A So, yes, so as I was a minor --                 4 court or the birth certificate at school?
5     Q You were 16 years old at the time?              5     A I don't recall if I provided the ID or --
6     A In June, yes, 16.                               6  what   was -- pardon me -- the first thing you
7     Q Or just 17?                                     7 mentioned.
8     A 17. Just 17.                                    8     Q The first one was the ID?
9     Q I wasn't trying to be tricky. Your              9     A ID.
10 birthday is in May.                                  10 Q Then the second one was the order from the
11 A I appreciate that.                                 11 court, and the third one is the birth certificate.
12      As I was a minor, I believe there was some      12 Did you present those?
13 degree of parental consent necessary. Barring        13 A I don't recall if I presented the ID or
14 that, I don't think -- or rather, I will say I       14 the court order, however, I did provide the birth
15 don't recall any other documentation that I had to   15 certificate.
16 provide beyond parental consent; however, there      16 Q You actually went to school with the birth
17 may have been.                                       17 certificate?
18 Q Did you meet with Dr. Sherie about why             18 A Yes.
19 this was happening or why you were going to have     19 Q Who did you give it to?
20 the procedure?                                       20 A I don't recall.
21 A I -- I don't -- I don't recall if I had            21 Q Do you remember walking into the front
22 any kind of in-person visitation with her before     22 office kind of thing, to say I want to speak to
                                                  154                                                     156
1 the procedure or if -- in fact, I don't recall if     1 the principal, or did you go to your guidance
2 it was -- if we spoke over the phone or what have     2 counselor or --
3 you because it was a very far drive.                  3     A I don't recall.
4       It was understood, of course, that she          4     Q What, if anything, do you remember -- if
5 recognized that she was performing a double           5 you say that you know that you presented it, what
6 mastectomy on a transgender patient, it was           6 do you recall about any aspect of that then?
7 something her practice was known for doing.           7     A Well, I recall -- I recall recognizing
8     Q Okay. September 9, 2016, Gloucester             8 that my records had failed to be changed and I
9 Circuit Court issued an order. What do you recall     9 recall going on more than one occasion to the
10 about the hearing and the order that occurred on     10 guidance office and asking why my records weren't
11 September 9, 2016? Was there a hearing?              11 being changed, when my documents had been amended,
12 A Just -- just giving me the dates, I -- it          12 and asking when it would happen, if it would
13 is not prompting any recollection of anything. I     13 happen, and I was at that point told -- I do not
14 apologize.                                           14 recall by whom in the guidance office, but I was
15 Q Do you remember going to court, the actual         15 informed that the response was -- the response
16 Gloucester Circuit Court, which would have been in   16 that that person was instructed to give me was
17 Gloucester?                                          17 that we received your request, thank you, which
18 A Yes. Yes, I do -- I remember, yes.                 18 I -- which is what I remember about that.
19 Q What do you remember about the hearing?            19 Q Have you personally ever spoken to any
20 A I don't remember much of anything.                 20 members of the Gloucester County School Board?
21 Q Did you speak or did just your lawyer              21 A Current or former members?
22 speak?                                               22 Q Either.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                              40 (157 to 160)

                                      Conducted on October 19, 2018
                                                  157                                                    159
1     A Yes.                                            1 Gavin.
2     Q Who?                                            2     Q So what do you know about Melinda Penn?
3     A Kevin Smith.                                    3       MR. CORRIGAN: Thank you for the
4     Q Tell me any conversations you ever had          4 clarification.
5 with Kevin Smith.                                     5     A I know that I saw her at some point, but I
6     A Kevin Smith was a family friend, he was         6  cannot   recall --
7 around growing up, here and again as a friend of      7     Q Is she the pediatric endocrinologist?
8 my mother's, I don't -- I cannot recall any           8     A I don't recall. I don't recall the name
9 conversations generally speaking; however, there      9 of that person, so she may or may not be.
10 is one conversation that I do recall in which        10 Q Okay. We talked about Lisa Griffin
11 Kevin approached myself and my mother and said       11 previously. Her address here is 14 South Auburn
12 that, since he was a friend of the family, that he   12 Avenue, Richmond, Virginia.
13 would certainly recuse himself from the School       13      Is that, when you saw her, is that where
14 Board's vote.                                        14 you saw her, in Richmond?
15 Q Well, that's the conversation you                  15 A She was in Richmond, I don't know the
16 remember?                                            16 street address.
17 A That's the extent of that conversation I           17 Q How many times have you seen her?
18 remember.                                            18 A I don't recall exactly how many times.
19 Q As you said earlier, he then did not --            19 Q Well, less than ten?
20 A He did not.                                        20 A I -- I don't remember.
21 Q -- recuse himself.                                 21 Q I am just trying to get a magnitude. It
22      Have you spoken with him since then?            22 could be once or it could be 200 times.
                                                  158                                                    160
1      A I have not.                                    1     A Right.
2      Q Have you had any communications with him?      2     Q You have no ability to estimate between
3      A I have not.                                    3 one and 200 how many times you saw Lisa Griffin?
4      Q Other than the fact that Kevin Smith was a     4     A I did not see her on a long-term ongoing
5 family friend and the conversation about him          5 basis, so I assume 200 would be a high number;
6 recusing himself, have you had any other              6 however, I also cannot estimate if it was 10 times
7 conversations with any members of the Gloucester      7 or 50 times.
8 County School Board, past or present?                 8     Q Okay.
9      A Not that I can recall.                         9     A I just don't recall the span of time that
10 Q Any other communication with any other             10 I saw her for.
11 members of the Gloucester County School Board,       11 Q All right. Eva Abel, Chesapeake
12 email, text, anything of that nature?                12 Counseling Associates, do you remember seeing her?
13 A Not that I can recall.                             13 A Yes.
14 Q One of the physicians you mentioned in             14 Q How often have you seen her?
15 your interrogatory answers is Melinda Penn at        15 A She was my -- I had fairly weekly --
16 Children's Hospital of the King's Daughters. Who     16 pardon me. Either weekly or monthly.
17 is that person?                                      17     So either weekly or monthly, I can't
18 A So Melinda Penn --                                 18 recall which of the two visits with her for -- I
19       MR. BLOCK: I am going to object. To            19 don't recall the duration, but it was -- it was
20 clarify, that's the list of their current            20 quite a while.
21 locations, so she is currently at that hospital,     21 Q During high school?
22 but that's not where she was when she treated        22 A During high school and as well after.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                       Transcript of Gavin Grimm                               41 (161 to 164)

                                     Conducted on October 19, 2018
                                                161                                                      163
1    Q And after, but not before high school?           1     A I don't. I have not asked him.
2    A No, not before high school.                      2     Q How about any upper classmen or upper
3    Q Okay. Are you still seeing her?                  3 classpeople at Gloucester High School at current
4    A I am not.                                        4 who are transgender, do you know of any?
5    Q Are you currently seeing anyone? When I          5     A Current -- current right now?
6 say anyone, I mean are you seeing any                 6     Q Yes.
7 psychologists, psychiatrists, counselor, Licensed     7     A I do not, however, a friend of mine is a
8 Clinical Social Worker, anybody with respect to       8 transgender student who graduated last year, well,
9 gender dysphoria or your transgender status or        9 last school year, who was transgender while at
10 anything of that nature?                             10 Gloucester High School or is trans and went there.
11 A I am not currently seeing anybody with             11 Q Gotcha. So there is a student who
12 respect to my gender identity. I have a general      12 graduated in June of '18, a year after you --
13 care physician who prescribes my testosterone, but   13 A Yes.
14 my reason for care with him is not gender related.   14 Q -- who is transgender?
15 Q Who is that physician?                             15 A Yes.
16 A His name is Jess Pinder.                           16 Q What restroom did that student use, if you
17 Q P-I-N-D-E-R?                                       17 know?
18 A Yes, sir.                                          18 A He said that he would either avoid them
19 Q Where is he located?                               19 altogether or use the nurse's office or single
20 A One Medical on Shattuck Avenue in Berkley,         20 stall restrooms but generally preferred to avoid
21 California.                                          21 them.
22 Q One of your interrogatory answers says             22 Q Do you know whether that student ever
                                                162                                                      164
1 someone named Thomas Aberli, principal, Atherton      1 raised the issue beyond just using those in terms
2 High School, Louisville, Kentucky, is a witness       2 of trying to get a change in the rule or address
3 with knowledge about his experience as an             3 the rule?
4 administrator with policies that allow boys and       4     A He did not because he did not have
5 girls who are transgender to use the same restroom    5 parental support.
6 as other boys and girls.                              6     Q Was he a transgender boy?
7       Do you know anything about Mr. Aberli?          7     A Yes.
8    A I -- I don't recall having spoken to him.        8     Q Was he called by his male name and male
9    Q Do you know of any current students at           9 pronouns at school, to your knowledge?
10 Gloucester High School who are transgender?          10 A To my knowledge, that was something that
11 A Yes.                                               11 he had discussed with teachers and arranged on his
12 Q What do you know? Not who, but what.               12 own, and that is what seemed to be the status quo.
13 A Okay. So there -- there is at least -- I           13 Q So he did that without his parental
14 won't speak to hearsay, but I know for certain       14 support was your understanding or not?
15 that there is one student who is a freshman this     15 A I don't have a knowledge of what degree
16 year who identifies as a boy and has had moderate    16 his parents were involved in that.
17 success with requesting that his teachers refer to   17 Q Okay. Any other transgender students that
18 him with male pronouns and with the name he          18 you are aware of from the time you approached the
19 prefers, however, he has not made any kind of        19 school in late summer of 2014 until the present?
20 greater administrative push.                         20 A Yes. I can think of three off the top of
21 Q Do you have any idea what that child is            21 my head.
22 doing with respect to restroom use?                  22 Q Three others?
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                      Transcript of Gavin Grimm                                42 (165 to 168)

                                    Conducted on October 19, 2018
                                                165                                                      167
1     A Yes. There were two additional                  1     A I don't know.
2 transgender boys and one transgender girl.            2     Q The two transgender boys you identified,
3     Q Did they graduate?                              3 in addition to the ones we have previously talked
4     A The two other boys were one grade below me      4 about, graduated last year is your understanding?
5 and so graduated when -- graduated this previous      5     A Yes.
6 year.                                                 6     Q What was your understanding of their
7     Q Right.                                          7 restroom use?
8     A And then the girl was in my grade, and she      8     A I did not know.
9 graduated with our class.                             9     Q Do you know them?
10 Q The girl, did she -- that graduated with           10 A They were not close personal friends,
11 your class, what was her restroom arrangements, if   11 however, they were both close personal friends of
12 you understood it?                                   12 one of my close friends, and so there were
13 A She had even fewer opportunities to                13 environments in which we had hung out together and
14 express herself truly, as her parents were even      14 had become acquainted on a more than -- on a more
15 more opposed to who she is, and so she, I believe,   15 than peer basis.
16 as far as I was aware, just sort of accepted the     16 Q So did you ever ask them about their
17 men's restrooms or avoided them at all costs.        17 restroom use?
18 Q So she was identifying female and wanted           18 A No.
19 to use the girls' restrooms but either used the      19      MR. CORRIGAN: I would like to take a
20 boys' restrooms or -- Did she use the single         20 minute. I am going to talk to Tracey a little
21 stall?                                               21 bit.
22       MR. BLOCK: I am just going to object to        22      (Recess from 1:53 p.m. to 2:01 p.m.)
                                                166                                                      168
1 characterizing the testimony as her wanting to use    1      MR. CORRIGAN: No further questions.
2 the girls' restrooms.                                 2      MR. BLOCK: I have a couple questions.
3      MR. CORRIGAN: Okay. Go ahead.                    3     EXAMINATION BY COUNSEL FOR THE PLAINTIFF
4    A I -- she was not able to socially                4 BY MR. BLOCK:
5 transition, and so she was not able to reveal to      5     Q So do you remember when Mr. Corrigan was
6 the greater community that she was a girl, and so     6 asking you about the construction of the
7 that was knowledge only within people that were       7 additional single user restrooms?
8 close to her or in her circle.                        8     A Yes.
9    Q So she had not approached the schools to         9     Q Do you remember that you discussed how,
10 have her pronouns changed and her name changed?      10 even though the school had said they were ready at
11 A Not that I was aware.                              11 a particular time, they were not actually ready?
12 Q But she graduated with you?                        12 A Yes.
13 A Yes.                                               13 Q Is there anything you want to say about
14 Q In terms of the use of the restroom, your          14 what occurred during that week when the policy was
15 understanding was she was using the boys' room or    15 in effect but the restrooms weren't ready for you?
16 avoiding it?                                         16 A Yes. There was one occasion where I
17 A She told me that she at all possible costs         17 stayed after for an event, I don't recall what
18 avoided using them; however, in emergencies, she     18 event, but it was -- it was -- the -- it was
19 would go to the boys' room.                          19 before these restrooms were finished being
20 Q Did she ever go to the single stalls --            20 constructed and, therefore, my only option was the
21 A I have no knowledge.                               21 nurse's restroom, which is locked after school
22 Q -- to your knowledge? You don't know?              22 hours, and I recognized that I had to go to the
                                          PLANET DEPOS
                             888.433.3767 | WWW.PLANETDEPOS.COM
                                        Transcript of Gavin Grimm                             43 (169 to 172)

                                      Conducted on October 19, 2018
                                                  169                                                   171
1 bathroom and it would be a while before my parents    1 ahead.
2 could have picked me up, and by that time it would    2     A He expressed in part that the school did
3 have been an emergency, and so I was very             3 not feel like an environment where he would be
4 distraught, really just totally devastated that I     4 safe transitioning in, he also expressed that it
5 had nowhere to use the bathroom in my own school,     5 would have been difficult just regarding the
6 and so I broke down really bad and went sobbing to    6 situation he was in privately, I didn't inquire as
7 the library, where I knew I had friends, and one      7 to the details, his family were less on board than
8 of the librarians actually drove me home so that I    8 he would have liked, but he had expressed that
9 could use the bathroom.                               9 there was anxiety over not feeling like he was
10 Q Do you remember, when Mr. Corrigan asked           10 safe to transition within the school and
11 you about what memories you have with respect to     11 especially not having a bathroom, if he did.
12 bringing your birth certificate to school?           12 Q Do you recall Mr. Corrigan asking you
13 A Yes.                                               13 about check-in meetings you would have with
14 Q And you testified about your memory                14 Miss Durr or Mr. Lord?
15 regarding checking up on your school records; is     15 A I do.
16 that right?                                          16 Q And during those meetings, did you report
17 A Yes.                                               17 any distress that you were experiencing as a
18 Q Do you have a specific memory of who               18 result of the school's restroom policies?
19 handed the birth certificate in?                     19 A I believe I did.
20 A If I -- if I may clarify, I don't recall           20 Q And can you speak to whatever occasions
21 exactly who, if it was myself or my mother, but I    21 you did make that report?
22 do remember it was, in fact, handed in and that I    22 A There was one occasion in which I spoke to
                                                  170                                                   172
1 was the one who checked up after that fact.           1 Tiffany Durr, where I had expressed that I was
2     Q Do you remember talking to Mr. Corrigan         2 experiencing pain because of the situation at the
3 about other students at Gloucester High School who    3 school; however, I -- there was also a tendency in
4 were transgender?                                     4 following meetings, for me to underreport the
5     A Yes.                                            5 trauma that I was going through or examples of
6     Q Do you remember saying that one of the          6 bullying or harassment, because I felt that it was
7  students  you discussed, the transgender girl, had   7 not something that -- they could not resolve those
8 not socially transitioned?                            8 issues, they could not give me the ability to use
9     A Yes.                                            9 the boys' bathroom, and so I failed to report much
10 Q Of the other students that you discussed           10 of what I was experiencing because I did not have
11 with Mr. Corrigan, were there any other students     11 faith in the school system to protect me from
12 who were transgender but had not socially            12 those things that I was worried about.
13 transitioned?                                        13     MR. BLOCK: No further questions from me.
14 A Yes.                                               14     MR. CORRIGAN: I have a question.
15 Q Who was that?                                      15 EXAMINATION BY COUNSEL FOR THE DEFENDANT
16 A One other student had not socially                 16 BY MR. CORRIGAN:
17 transitioned and was presenting himself as a boy     17 Q With respect to Miss Durr, can you tell me
18 only to his friend group, however, not to teachers   18 approximately when you think you spoke with her?
19 or administrators.                                   19 A It -- it would have been earlier in the --
20 Q Did he tell you why he was not                     20 the -- earlier in that school year or perhaps
21 transitioning more broadly?                          21 towards the middle of my sophomore year, somewhere
22      MR. CORRIGAN: I object to the form. Go          22 in that range.
                                           PLANET DEPOS
                              888.433.3767 | WWW.PLANETDEPOS.COM
                                         Transcript of Gavin Grimm                               44 (173 to 176)

                                       Conducted on October 19, 2018
                                                   173                                                        175
1     Q Okay.                                            1 policy; is that correct?
2     A It was earlier.                                  2     A I don't recall.
3     Q So earlier as in could have been in the          3     Q You don't recall one way or the other?
4 fall or in the early part of the spring semester?      4     A Correct.
5     A Correct, that would be where I would             5     Q What did Miss Durr say to you after you
6  estimate   it.                                        6 expressed these concerns?
7     Q And do you remember where the conversation       7     A I don't recall.
8 took place?                                            8       MR. CORRIGAN: That's all the questions.
9     A I -- I don't, but typically those                9       MR. BLOCK: Same here.
10 conversations were had in the office of the           10      You will have an opportunity to review the
11 person; however, I cannot recall it explicitly        11 transcript and to make any corrections, if
12 that it was or was not.                               12 anything is incorrect.
13 Q Do you recall what you said to her?                 13      MR. GRIMM: Okay.
14 A I -- I don't recall specifically phrases            14      Thank you very much.
15 that were used, I do, however, recall expressing      15      MR. CORRIGAN: Thank you.
16 general distress about the policy and how it was      16
17 affecting me negatively.                              17      (Off the record at 2:10 p.m.)
18 Q When you say the policy, what policy?               18
19 A Pardon. The discriminatory policy that              19
20 the School Board had put in place.                    20
21 Q With respect to the restrooms?                      21
22 A Yes, sir.                                           22
                                                   174                                                        176
1    Q Did you use the word pain earlier, when           1           ACKNOWLEDGEMENT OF DEPONENT
2  you were talking to Mr. Block, what pain were you     2         I, GAVIN GRIMM, do hereby acknowledge
3 talking about?                                         3 that I have read and examined the foregoing
4    A Can you --                                        4 testimony, and the same is a true, correct and
5    Q You said to him that you spoke to her one         5 complete transcription of the testimony given by
6 time and told her about the pain --                    6 me and any corrections appear on the attached
7    A Right.                                            7 Errata sheet signed by me.
8    Q -- because of the situation. What does            8
9 that mean?                                             9 __________________            ______________________
10 A Mental anguish, I mean pain being                   10    (DATE)                  (SIGNATURE)
11 emotional distress--                                  11
12 Q So you weren't talking about physical like          12
13 your stomach hurt or something like that?             13
14 A Yes, sir, pain being emotional distress             14
15 and trauma.                                           15
16 Q Did you ever have any conversations with            16
17 Miss Durr or Mr. Lord or anyone else in counseling    17
18 about emotional distress and trauma that you were     18
19 having that was unrelated to the restrooms?           19
20 A I don't recall.                                     20
21 Q To the best of your recollection, you               21
22 never spoke with Mr. Lord about the restroom          22
                                            PLANET DEPOS
                               888.433.3767 | WWW.PLANETDEPOS.COM
                                               Transcript of Gavin Grimm     45 (177 to 180)

                                             Conducted on October 19, 2018
                                                      177
1     CERTIFICATE OF SHORTHAND REPORTER - NOTARY PUBLIC
2          I, LESLIE D. ETHEREDGE, Registered Merit
3    Reporter, Certified Court Reporter and Notary
4    Public, the officer before whom the foregoing
5    deposition of GAVIN GRIMM was taken, do hereby
6    certify that the foregoing transcript of the
7    deposition is true and correct to the best of my
8    ability; that said testimony was taken by me
9    stenographically and thereafter reduced to
10   typewriting under my direction; that reading and
11   signing was requested; and that I am neither
12   counsel for, related to, nor employed by any of
13   the parties to this case and have no interest,
14   financial or otherwise, in its outcome.
15         IN WITNESS WHEREOF, I have hereunto set my
16   hand this 5th day of November, 2018.
17
18       ______________________________________
19        LESLIE D. ETHEREDGE, Notary Public in
20        and for the Commonwealth of Virginia
21        Registration No: 116406
22        My commission expires February 28, 2019




                                                 PLANET DEPOS
                                    888.433.3767 | WWW.PLANETDEPOS.COM
